Exhibit 10.3

*** Text Omitted and Filed Separately

Confidential Treatment Requested

Under 17 C.F.R. §§ 200.80(b)(4)

and 230.406

LOGO [g73047image.jpg]

PURCHASING AGREEMENT

HealthTrust Purchasing Group

Products

 

Vendor:    Masimo Americas, Inc. Products:    Pulse Oximetry Effective Date:   
February 1, 2008 Agreement Number:    HPG-1331

*Confidential Treatment Requested



--------------------------------------------------------------------------------

TABLE OF CONTENTS

 

1.0    Definitions    3 2.0    General Purchasing Provisions    5 3.0    GPO
Fees, Rebates, Reporting, Prices, Payments    7 4.0    EDI and E-Commerce    9
5.0    Price Warranty    10 6.0    State Sales or Use Taxes    10 7.0    Vendor
Delivery Performance; Customer Service    11 8.0    Shipment, Risk of Loss,
Freight Charges    12 9.0    Warranties and Disclaimer of Liability    13 10.0
   Inspection    17 11.0    Indemnity    18 12.0    Confidentiality; Software
License & Use Restrictions.    19 13.0    Publicity    21 14.0    Insurance   
21 15.0    Order Cancellation    22 16.0    Termination of Agreement    22 17.0
   Books, Records and Compliance Requirements    23 18.0    Reports    27 19.0
   Assignment    27 20.0    Merger of Terms and Amendments    27 21.0    Partial
Invalidity    28 22.0    Other Documents    28 23.0    Personal Inducements   
28 24.0    Vendor Relations Policy    28 25.0    Controlling Law    29 26.0   
Legal Fees    29 27.0    Product Bar Coding    29 28.0    Minority and Women
Owned Business Enterprises    29 29.0    Notices    30 30.0    New Technology   
30 Exhibits A-F   



--------------------------------------------------------------------------------

PURCHASING AGREEMENT

HealthTrust Purchasing Group

This Purchasing Agreement, dated February 1, 2008, is entered into by
HealthTrust Purchasing Group, L.P., a Delaware limited partnership, having its
principal place of business at 155 Franklin Road, Suite 400, Brentwood, TN 37027
(hereinafter referred to as “HPG”), and the following entity:

Masimo Americas, Inc., a Delaware corporation,

 

Address:   40 Parker   Irvine, CA 92618

(hereinafter referred to as “Vendor”), for the primary purpose of establishing
the terms and conditions pursuant to which members of HPG may purchase certain
products and services from Vendor.

WHEREAS, HPG is organized as a group purchasing organization with various
healthcare providers belonging to HPG as Participants (as hereinafter defined);

WHEREAS, Participants have entered into Participation Agreements (as hereinafter
defined) with HPG, which permit Participants and their Affiliates (as
hereinafter defined) to obtain products and services under purchasing agreements
between HPG and its vendors, provided Participants comply with the purchaser
obligations stated in the purchasing agreements and Participants’ obligations
under the Participation Agreements; and

WHEREAS, Vendor desires to offer certain of its products and/or services to
Participants.

NOW, THEREFORE, HPG and Vendor hereby agree that Vendor shall provide the
products and/or services described herein to Participants in accordance with the
terms and conditions set forth herein:

 

  1.0 Definitions

 

  1.1 “Affiliates” as applied to any particular entity, is defined as those
entities, businesses, facilities, and enterprises, that are controlled by,
controlling, or under common control with a stated entity, including, without
limitation, all parent corporations and their respective subsidiaries and
affiliates, joint ventures, limited liability companies and partnerships,
together with any and all entities and businesses to which any of the
above-described entities provide management services or purchasing services.
“Control” as used herein means control through ownership of more than a majority
interest in an entity, or control by contract.

 

  1.2 “Agreement” shall be defined as this purchasing agreement, including the
Exhibits and attachments referenced herein.

 

  1.3 “Distributor(s)” shall be defined as any product distributor designated by
HPG, as described in Exhibit B, to distribute Products to Purchasers.

 

Page 3 of 32



--------------------------------------------------------------------------------

  1.4 “Dual Source Award” shall be defined as an agreement by HPG not to
contract with more than one alternative supplier pursuant to which Participants
can purchase products and services comparable to those listed in Exhibit A
during the Term.

 

  1.5 “EDI” shall be defined as Electronic Data Interchange.

 

  1.6 “Effective Date” shall be defined as the date first stated in the opening
paragraph to this Agreement.

 

  1.7 “Expiration Date” shall be defined as the date this Agreement terminates
and is designated in Exhibit B.

 

  1.8 “Facility Agreement” shall be defined as the template agreement available
for Purchasers to contract with Vendor to obtain certain products under this
Agreement, and which is titled: “Deferred Equipment Purchase Agreement”.

 

  1.9 “GPOID” shall be defined as the unique identification number assigned by
HPG to each Purchaser.

 

  1.10 “Multi-Source Award” shall be defined as Vendor being designated as an
approved source of Products and/or Services, with no limitation on HPG
contracting for Participants to purchase comparable products and services from
alternative suppliers pursuant to their contracts with HPG.

 

  1.11 “Optional/Preferred Source Award” shall be defined as Vendor being
designated as an approved source of the Products and/or Services listed in
Exhibit A, with no limitation on HPG or Participants contracting for purchasing
comparable products and services from alternative suppliers or on Participants
purchasing comparable products and services from alternative suppliers on a
non-contract basis.

 

  1.12 “Participant(s)” shall be defined as member(s) of HPG who have entered
into a Participation Agreement.

 

  1.13 “Participation Agreement” shall be defined as a written member agreement
with HPG that permits Participants and their Affiliates to purchase products and
services from various vendors having purchasing agreements with HPG; and which
designates HPG as such Participant’s exclusive GPO for the product category that
covers Products available hereunder.

 

  1.14 “Party” and “Parties” shall be defined as Vendor and/or HPG.

 

  1.15 “Products” shall be defined as those goods listed in Exhibit A to this
Agreement.

 

  1.16 “Purchaser” shall be defined as any Participant obtaining Products and/or
Services from Vendor under this Agreement.

 

  1.17 “Services” shall be defined as those services listed in Exhibit A to this
Agreement as well as any services provided by Vendor, its subcontractors, and
agents in connection with any Purchaser’s purchase and/or use of Products.

 

Page 4 of 32



--------------------------------------------------------------------------------

  1.18 “Sole Source Award” shall be defined as an agreement by HPG not to
contract with any alternative supplier pursuant to which Participants can
purchase products and services comparable to those listed in Exhibit A during
the Term.

 

  1.19 “Term” shall be defined, subject to the provisions of Section 16, as the
period this Agreement is in effect, commencing on the Effective Date and
expiring on the Expiration Date specified in Exhibit B to this Agreement, or as
extended pursuant to a written agreement signed by both Parties.

 

  2.0 General Purchasing Provisions

 

  2.1 GPO Laws and Regulations. HPG represents and Vendor recognizes that HPG is
a group purchasing organization. The Parties acknowledge that it is their intent
to establish a business relationship in which payments by Vendor to HPG and
Purchasers comply with the exceptions to the Medicare and Medicaid Anti-Kickback
statute set forth at 42 U.S.C. § 1320a-7b(b)(3) (A) and (C), the “safe harbor”
regulations regarding discounts set forth in 42 C.F.R. § 1001.952(h), and the
“safe harbor” regulations regarding payments to group purchasing organizations
set forth in 42 C.F.R. § 1001.952(j); and the Parties believe that the
relationship contemplated by this Agreement is in compliance with those
requirements.

 

  2.2 Award Basis. HPG and Vendor hereby agree that they are entering into this
Agreement pursuant to the award basis designated in Exhibit B to this Agreement.

 

  2.3 Eligible Purchasers. Commencing on the Effective Date, all Participants
located in the United States or its territories shall be eligible to obtain
Products and/or Services from Vendor under this Agreement, including but not
limited to acute care facilities, hospitals, ambulatory surgery centers, imaging
centers, alternate site entities, physician practices, rehabilitation
facilities, psychiatric centers, clinics or any other kind of healthcare
providers, as well as any Participant distribution centers qualifying as a
Participant and servicing other Participants and Purchasers. In addition to
being able to obtain Products from Vendor pursuant to the terms of this
Agreement, Purchasers shall be able to obtain Products from Vendor pursuant to
the terms of the Facility Agreement. HPG shall update its list of eligible
Purchasers on HPG’s secured website for its vendors twice monthly. Vendor agrees
to check the updated list, located at:

https://scrubs.healthtrustpg.com/Source/vendors/mm_listings/mm_vendor.xls

within five (5) business days following the 7th and the 21st of each month, and
to update its list of eligible Purchasers within such 5-day period to accurately
reflect the name, address, GPOID, and any other assigned identification code for
each eligible Purchaser. Purchasers obtaining Products and/or Services from
Vendor under this Agreement shall be considered third party beneficiaries
hereunder. In the event Vendor’s records show that a Purchaser is listed as a
member of another GPO in addition to HPG, Vendor shall notify HPG and HPG will
contact the Purchaser and obtain appropriate documentation from the Purchaser
that indicates HPG is such Purchaser’s exclusive GPO for the product category
that covers Products available hereunder. Until such documentation is furnished,
Vendor shall withhold payment of fees to any GPO for purchases by the

 

Page 5 of 32



--------------------------------------------------------------------------------

Purchaser in question, and upon presentation of the appropriate documentation,
Vendor shall pay the withheld GPO Fees as appropriate.

 

  2.4 Purchaser Obligations. Payment for purchases made by Purchasers under this
Agreement shall be the sole responsibility of the Purchaser, and Vendor agrees
that HPG shall have no responsibility or obligation for such payments or any
other obligations of Purchasers under this Agreement.

 

  2.5 Direct Purchases. If purchases are to be directly from the Vendor, as
noted in Exhibit B, then upon receipt of an order from Purchaser (regardless of
form or media used, or whether reference is made to this Agreement) Vendor
agrees to sell and deliver to Purchaser the Products and/or Services listed in
the order at the prices set forth in Exhibit A (including any discounts or
rebates stated in Exhibit A), subject to and in accordance with the terms and
conditions stated in this Agreement. No minimum quantity or dollar amount shall
apply to any order unless expressly stated in Exhibit B to this Agreement. In
the event Vendor charges a Purchaser a price higher than that stated in
Exhibit A, upon discovery of such overcharge and payment thereof by the
Purchaser, Vendor shall issue Purchaser a refund (not a credit) in the amount of
such overcharge/over payment. If Vendor charges a Purchaser a price lower than
that stated in Exhibit A, Vendor shall have the right to set-off the undercharge
against any refund due for an overcharge/over payment. Vendor agrees that it
will not refuse to honor any credit balance or refund obligation for any
Purchaser based on such Purchaser’s non-payment or short payment of an invoice
on an unrelated purchase where the amount owed is not in dispute. No Purchaser
may refuse to honor any payment obligation to Vendor based on an unrelated
purchase by such Purchaser where the amount owed is not in dispute or by any
other Purchaser. Vendor shall provide regular statements (at least quarterly) to
Purchasers which list unapplied credits, and upon a Purchaser request, shall
promptly refund the amount of the unapplied credits.

 

  2.6 Purchases Through Distributors. If any Product is available through a
Distributor, as designated in Exhibit B, then the terms and conditions of this
Agreement which apply to shipment directly from Vendor to a Purchaser shall not
be applicable to purchases of such Products through a Distributor; and unless
otherwise designated herein, the prices listed in Exhibit A shall be the prices
Vendor charges the Distributor, with the ultimate price paid by Purchaser
determined by HPG and the Distributor. Vendor shall provide Product pricing and
related information to HPG and Distributors, which is consistent with Exhibit A,
any amendments to Exhibit A, and corresponding pricing files for EDI and
Internet e-commerce transactions. Otherwise, with respect to purchases of
Products through Distributors, all other terms and conditions of this Agreement
shall apply to each purchase transaction by a Purchaser. Vendor shall assume
total responsibility for obtaining from Distributors purchase information for
each Purchaser so that Vendors accurately pay and report on GPO fees and rebates
(if any).

 

  2.7

Term. Subject to the termination provisions of Section 16, this Agreement shall
have a Term commencing on the Effective Date and expiring on the Expiration Date
specified in Exhibit B to this Agreement, with the obligation of Vendor to first
make Products and/or Services available hereunder beginning as of the Effective
Date. Except as otherwise provided herein, the provisions of this Agreement,
including prices, shall be

 

Page 6 of 32



--------------------------------------------------------------------------------

 

effective from the Effective Date through the Expiration Date. If Products
and/or Services by Purchaser after the Effective Date are provided by Vendor at
a price higher than that provided by this Agreement, then Vendor shall issue
refunds for all purchases of Products and/or Services, such that the net
purchase price will equal that stated in this Agreement. Prices for Products
and/or Services may not be increased except pursuant to a written amendment to
this Agreement that has been signed by both Parties, except as otherwise
expressly stated in Section 20.3 or Exhibit B.

 

  2.8 Independent Contractor Relationship. The Parties agree that Vendor is an
independent contractor and that this Agreement does not create any agency,
employment, or joint venture relationship, or any right of either Party to
obligate the other Party to any legal or financial obligation.

 

  2.9 Capital Investments. Vendor assumes the full and complete risk of any
capital investments Vendor makes to enable or enhance its capabilities to serve
HPG and to provide Products and Services to Purchasers under this Agreement. In
no event will HPG, any Participant, or any Purchaser assume any financial or
other risk associated with capital investments made by Vendor as a result of or
related to this Agreement.

 

  2.10 Orders. The terms set forth in this Agreement shall apply to each order
by a Purchaser, whether such order is communicated by Purchaser’s purchase order
form, EDI, internet e-commerce, facsimile, orally, or any other method, or
whether reference is made to this Agreement.

 

  2.11 Multiple Product Purchasing Arrangements. The parties acknowledge that
vital signs monitoring products such as pulse oximeters may be considered as
Clinical Preference Products as defined in the HIGPA Code of Conduct adopted
July 24, 2002.

 

  3.0 GPO Fees, Rebates, Reporting, Prices, Payments

 

  3.1

GPO Fees. In consideration for the administrative and other services HPG shall
perform in connection with purchases of Products and Services under this
Agreement by Purchasers, Vendor agrees to pay HPG GPO fees as provided in
Exhibit B to this Agreement (“GPO Fees”) for all purchases of Products and
Services under this Agreement, whether such purchases are made directly from
Vendor or through a Distributor, or whether such purchases are made at prices
other than those stated in Exhibit A. If a percentage is listed in Exhibit B for
the GPO Fee, the percentage shall be applied against the net dollar volume of
purchases (excluding any added freight charges) of Products and Services by
Purchasers during the applicable time period (i.e., total sales less refunds and
credits on returns, rebates and discounts). The payment of such GPO Fees is
intended to be in compliance with the exception to the Medicare and Medicaid
Anti-Kickback Statute set forth at 42 USC § 1320a-7b(b)(3)(C) and the “safe
harbor” regulations set forth in 42 C.F.R. § 1001.952(j). The GPO Fees for
purchases under this Agreement during each calendar quarter during the Term
shall be paid by Vendor to HPG within thirty (30) days after the end of each
calendar quarter. However, information on sales through distributors may be
substantially delayed due to the distributors’ delay in providing timely sales
information. Vendor shall provide

 

Page 7 of 32



--------------------------------------------------------------------------------

 

electronic reports with each GPO Fee payment that accurately list purchases upon
which GPO Fees are based by each Purchaser for the applicable quarter and any
other information that may be required to enable HPG to comply with 42 C.F.R. §
1001.952(j). Electronic reports shall be in a format and have content that is
mutually acceptable by HPG and Vendor.

 

  3.2 Rebates. If any rebates are to be paid under this Agreement, Vendor agrees
to pay rebates based on purchases of Products and/or Services by Purchasers in
the amounts stated in Exhibit A to this Agreement. If a percentage is stated for
the rebate, then the rebate shall be determined by multiplying the stated
percentage against the dollar amount actually paid by the Purchaser (excluding
any added taxes, duties, freight, packaging and insurance charges) for Products
and Services purchased hereunder. Unless otherwise agreed in writing by Vendor
and the Participant/Purchaser (in which event Vendor shall disclose the
existence and amounts of such rebates to HPG), rebates shall be payable directly
to HPG for payment to Participants/Purchasers, shall be based on purchases by
Purchasers under this Agreement made during each calendar quarter during the
Term, and shall be paid within thirty (30) days after the end of each calendar
quarter. The payment of rebates is intended to be in compliance with the
exception to the Medicaid and Medicare Anti-Kickback Statute set for at 42
U.S.C.A. §1320a-7b(b)(3)(A) and the “safe harbor” regulations set forth in 42
CFR §1001.952(h). For rebate payments made directly to HPG, Vendor shall provide
electronic reports with each rebate payment that contain sufficient detail to
permit HPG to accurately allocate the appropriate amounts to each
Participant/Purchaser. For rebate payments made directly to
Participants/Purchasers, Vendor shall provide electronic reports with each
rebate payment that contain sufficient detail to permit the
Participant/Purchaser to accurately account for the rebates on its accounting
records and its cost reports under any government healthcare plan, and provide a
copy of such report to HPG at the time payment is made to the
Participant/Purchaser.

 

  3.3 Vendor Reports. The Vendor reports submitted pursuant to Sections 3.1 and
3.2 shall include a listing of each Purchaser by the Purchaser “GPOID” number
supplied with HPG’s list of eligible Purchasers. If Vendor uses its own customer
identification number, then Vendor shall also provide the GPOID for each
Purchaser. The Vendor reports shall be sent by e-mail to:

vendorbackup@healthtrustpg.com

If Vendor does not have internet access, then Vendor shall save the required
reports on diskettes or compact disks and send them to HPG along with the GPO
Fee and rebate payments to the address listed in Section 3.6.

 

  3.4 Prompt Payment Acknowledgement. Vendor acknowledges that failure to
promptly pay rebates and GPO Fees, or to submit accurate reports will delay
HPG’s payment and/or reporting of rebates and/or GPO Fees to Participants and
Purchasers, thereby potentially causing Participants and Purchasers to be unable
to accurately complete cost reports required under United States government
reimbursed healthcare programs.

 

Page 8 of 32



--------------------------------------------------------------------------------

  3.5 Payment Terms and Late Fees. HPG shall have the right to charge, and
Vendor agrees to pay, a late fee equal to one percent (1%) per month (or the
maximum allowed by law, whichever is less) of the amount of any GPO Fees,
rebates, or other fees not paid by Vendor in accordance with the payment terms
stated herein or, if not otherwise stated herein, within thirty (30) days from
receipt of an invoice therefor and that remain unpaid for ten (10) days after
HPG provides written notice of delinquency. Timely payment without the required
reports shall be considered as non-payment until reports meeting the above
requirements have been delivered to HPG.

 

  3.6 Addresses for Payments. GPO Fees and Rebates shall be sent to HPG as
follows:

 

For delivery of checks that require proof of delivery:  

HealthTrust Purchasing Group

c/o Wachovia Bank

Attn: Wholesale Lockbox- P. O. Box 751576

Building 2C2-NC0802

1525 West WT Harris Blvd

Charlotte, NC 28262

Telephone No.: 704-590-5382

For wire payments:

 

HealthTrust Purchasing Group

c/o Wachovia Bank

ABA #053000219

Account #2079900143067

Charlotte, NC 28275-1576

For all other mail deliveries:

 

HPG C/O Wachovia Bank

Account Number: 2079900143067

P.O. Box 751576

Charlotte, NC 28275-1576

 

  3.7 Electronic Reports. In addition to the Product pricing listed in Exhibit A
to this Agreement, on or prior to the Effective Date, Vendor agrees to provide
HPG with an electronic copy of Exhibit A that conforms to standards mutually
acceptable by HPG and Vendor.

 

  4.0 EDI and E-Commerce

 

  4.1 Transmission of Orders. Order placement, order confirmation, change orders
and invoices for Products and Services obtained pursuant to this Agreement shall
be sent by use of EDI or by internet based e-commerce system, except where
Vendor or a Purchaser does not have the capability to use either method, or as
otherwise authorized pursuant to Exhibit B.

 

  4.2

GHX. Vendor acknowledges that: (a) HPG has entered into an arrangement with
Global Health Exchange, LLC (“GHX”) for GHX to provide to HPG and Participants
internet-based e-commerce services associated with the ordering of products and
services; (b) many Participants will transition from EDI ordering systems to the
GHX internet-based

 

Page 9 of 32



--------------------------------------------------------------------------------

 

electronic marketplace system for order placement and confirmation; (c) Vendor
will reasonably cooperate with HPG and GHX in facilitating efficient
transactions with Participants and Purchasers, and if applicable, any
Distributor, through the GHX e-commerce system; and (d) if it has not already
done so, Vendor will use commercially reasonable efforts to enter into an
agreement with GHX on mutually agreed terms, which will permit Products and
Services to be obtained by Purchasers using the GHX internet-based e-commerce
system. Vendor acknowledges that Vendor will not have access to the GHX
internet-based e-commerce system unless it negotiates a user agreement with GHX.

 

  4.3 Transaction Data. Vendor and HPG acknowledge and agree that, as to any
transactions for Product and/or Services through the GHX e-commerce system,
Vendor and the applicable Purchaser shall own all transaction data, but that HPG
shall have the right to have access to such transaction data for performance of
its group purchasing functions.

 

  5.0 Price Warranty

 

  5.1 Comparable Customers. Vendor represents and warrants that the prices
charged for the Products and/or Services purchased hereunder, net of all
discounts and rebates, do not exceed Vendor’s net prices for the particular
Products and/or Services charged to others who are the same class of customer as
are Purchasers and who purchase under substantially similar contract terms and
purchase volume commitments.

 

  5.2 Price Decreases. If Vendor offers any price decreases for Products and/or
Services to a substantial number of its customers during the Term, Vendor agrees
to notify HPG of such price decreases and make such decreases available to
similarly situated Purchasers immediately and in like amounts.

 

  6.0 State Sales or Use Taxes

 

  6.1 Tax Collection. Vendor shall be registered in all taxing jurisdictions
where it is legally required to register. Any federal, state, or local sales,
use, excise, or other similar tax imposed on Vendor by virtue of this Agreement
or the Products and/or Services provided by Vendor hereunder, or any such taxes
imposed on Purchaser, shall be collected from Purchaser by Vendor, and paid to
the appropriate taxing jurisdiction by Vendor. Each invoice to Purchaser shall
clearly and separately state the amount of such tax. Vendor shall promptly
refund to Purchasers in cash, any over-charges of taxes collected by Vendor from
Purchasers.

 

  6.2 Tax Reconciliation. Upon request, Vendor shall provide reasonable
assistance to HPG and each Purchaser to provide data and information in Vendor’s
possession to assist Purchaser’s reconciliation of its item files to Vendor’s
files with regard to tax rates and taxability of Products and/or Services,
including the provision of the following information to the extent Vendor tracks
and has actual knowledge of such information:

 

  (1) Is the product or package labeled in a manner that indicates it’s
available only with a physician’s prescription (i.e., is it a federal legend
item)?

 

Page 10 of 32



--------------------------------------------------------------------------------

  (2) Is the item a kit, pack, or tray? If yes, list all items contained in the
kit, pack, or tray and each item’s approximate percentage of costs.

 

  (3) Is the product for single patient use?

 

  (4) Does the product carry a National Drug Code (“NDC”) label or serve as a
generic equivalent for a product carrying an NDC label?

 

  (5) Is the product medicated? If yes, what is the primary active ingredient?

 

  6.3 Tax Information. Vendor shall furnish to HPG and each Purchaser, upon
request, a copy of Vendor’s registration certificate and number within each
taxing jurisdiction prior to collecting such sales or use taxes. If a purchase
is tax-exempt, such Purchaser shall, prior to purchase, furnish Vendor with any
documents necessary to demonstrate its tax-exempt status. Vendor shall also
provide to each Purchaser, upon request, Vendor’s Federal Tax Identification
number.

 

  7.0 Vendor Delivery Performance; Customer Service

 

  7.1 Delivery Performance Warranty. Vendor represents and warrants to HPG and
Purchasers that it shall make commercially reasonable efforts to maintain in
inventory at appropriate locations sufficient quantities of each Product and
shall both choose a transportation mode and carrier and provide said carrier
with appropriate instructions to ensure that any Purchaser ordering Products
will receive delivery within seven (7) business days after the date the order is
received by Vendor (except for build-to-order products) unless a different
delivery schedule is stated in Exhibit A or B, in which case the stated delivery
schedule time period in Exhibit A or B shall apply to this warranty. This
delivery performance warranty shall become effective with respect to each such
Product thirty (30) calendar days from the Effective Date of this Agreement, if
such Product is listed in Exhibit A, or from the date such Product is later
added to Exhibit A of this Agreement.

 

  7.2 Delivery Failures. If Vendor anticipates that it will not be able to
deliver any particular Product ordered by any Purchaser within the later of
(i) seven (7) business days following either the date of receipt of the order
(or within the delivery schedule of Exhibit A or B, if applicable); or (ii) the
date of delivery stated in the order, Vendor shall immediately notify the
Purchaser and work with the Purchaser to resolve the supply issue to Purchaser’s
satisfaction. This resolution may include assistance in the identification and
location of an acceptable substitute at the same or lower pricing as the
unavailable Product. Vendor shall be responsible for paying additional costs for
any expedited shipment of Products required to meet the delivery obligations
stated in this Agreement. However, Purchaser shall be required to pay any
additional freight charges for any shipment where Purchaser requests a delivery
period shorter than that stated in this Agreement. Payment of such additional
shipping charges shall be in accordance with the freight payment terms of
Exhibit B.

 

Page 11 of 32



--------------------------------------------------------------------------------

  7.3 Remedies for Delivery Failures. If Vendor is unable to ship Product or
provide Services within the time periods specified in this Agreement or
applicable order, Purchaser shall have the right to either cancel the order, in
whole or part, to accept alternative delivery dates, or to order a replacement
from another source, in addition to any other rights of Purchaser arising under
this Agreement or by law. If Vendor backorders Products for any order or portion
thereof which it is unable to ship for delivery within the required time period,
Vendor shall notify the Purchaser and Purchaser the option of canceling the
order with respect to the backordered Products.

 

  7.4 Intentionally Omitted.

 

  7.5 No Breach of Award. Neither Purchaser nor HPG shall be deemed to be in
breach of any Sole Source Award or Dual Source Award terms of this Agreement (if
any) as a result of the purchase of replacements for Product that Vendor is
unable to provide as required by the terms of this Agreement.

 

  7.6 Vendor Support. Vendor shall provide customer service support staff for
receipt of telephone calls, e-mails and facsimiles from Purchasers and HPG for
the purpose of resolving issues related to transactions under this Agreement.
Vendor’s service representatives shall be available between 6:00 A.M. and 5:00
P.M. Pacific time, Monday through Friday, except for holidays.

 

  8.0 Shipment, Risk of Loss, Freight Charges

 

  8.1 Shipment Terms. Freight/shipping charges, including insurance for the full
value of Product shipped, are not included in the Product price and shall be
“prepaid” by Vendor and added to the invoice as a separate line item that is
identified as either “freight” or “shipping” and “insurance” charges. Freight
charges shall be for the net charge by the carrier and shall not include any
up-charges.

 

  8.2 Packaging. Vendor assumes all responsibility for proper packaging of
Products for safe shipment to Purchaser, in accordance with both the packing and
shipping regulations of the transportation service provider, and also, if
applicable, the packaging, marking, labeling and shipping paper requirements of
the United States Department of Transportation’s Hazardous Material Regulations.

 

  8.3 Risk of Loss. Products shall be shipped on an F.O.B. origin basis, with
title and risk of loss or damage passing to the ordering Purchaser upon Vendor’s
delivery of the Products to the carrier. In the event of a damaged, lost or
missing shipment, Vendor shall, at Purchaser’s request and discretion, and at no
cost to the Purchaser, submit a claim on behalf of the Purchaser with the
carrier, and ensure the claim is resolved to Purchaser’s reasonable
satisfaction.

 

  8.4 Shipping and Handling. Except as set forth in Exhibit B, no “Handling” or
“Shipping and Handling” charges shall be added to any invoice, and Purchasers
shall have no obligation to pay “Handling” or “Shipping and Handling” charges
for purchases under this Agreement.

 

  8.5 Intentionally Omitted.

 

Page 12 of 32



--------------------------------------------------------------------------------

  9.0 Warranties and Disclaimer of Liability

 

  9.1 Product Warranties. Vendor represents and warrants to HPG and Purchasers
that the Products when delivered:

 

  9.1.1 are new and not used, remanufactured or reconditioned (unless specified
in the order);

 

  9.1.2 intentionally omitted.

 

  9.1.3 are warranted to perform as set forth in Exhibit B;

 

  9.1.4 do not contain latex, mercury, polyvinyl chloride (PVC), 2 di-ethyl
hexyl phthalate (DEHP) or any other chemical or component that has been
determined to be a health and/or environmental hazard; except as noted below:
(1) certain Masimo monitors, including but not limited to the Radical and
Radical 7 monitors, contain a sealed mercury switch, and (2) many Vendor
Products have PVC components that may contain DEHP as a plasticizer.

 

  9.1.5 conform to or exceed applicable United States government approved
grading applicable at time of shipment to Purchaser;

 

  9.1.6 and any Services provided, conform to or exceed the requirements of all
applicable industry standards and federal, state and local laws, regulations and
ordinances, including Federal Drug Administration (“FDA”) rules, regulations,
guidelines and required approvals, requirements imposed by the Joint Commission
(“JC”) and Medicare/Medicaid conditions of participation, and any amendments
thereto; and that Products will not display or print out any information that
contains any abbreviations prohibited by JC standards;

 

  9.1.7 if the Products are electrically powered, each Product is provided with
a heavy-duty grade power cord that meets the requirements of UL-544, UL 60601-1,
or NFPA 99 § 8-4.1 (and subsets) or the then most current UL, NFPA 99, NFPA 70,
FDA, or other applicable standard/code that addresses the safety and marking
requirements of electrical medical devices; the adapters and extension cords, if
needed, for the use of this Product, meet the requirements of NFPA 99 §
8-4.1.2.5 or the then most current UL, NFPA 99, NFPA 70, FDA, or other
applicable standard/code that addresses the safety and marking requirements of
electrical medical devices; and to the extent other requirements of NFPA apply
to any Product, whether or not specifically referenced in this Agreement,
Products will comply with such applicable NFPA standards;

 

  9.1.8 carry a safety mark, if required by the Occupational Safety and Health
Administration (“OSHA”), from a National Recognized Testing Laboratory (“NRTL”)
for use of electrical equipment in a public facility (as specified in the OSHA
29 CFR Standards, Part 1910, Subpart S-Electrical, Sec 1910.399.);

 

Page 13 of 32



--------------------------------------------------------------------------------

  9.1.9 are listed with Underwriters Laboratory (“UL”) or a nationally
recognized testing laboratory as suitable for use in a healthcare facility, if
such listing is available for Products; if Products include medical electrical
equipment, Products shall meet or exceed the requirements of either UL-544 or UL
60601-1Medical Electrical Equipment, Part 1: General Requirements for Safety, as
amended or superseded, or the then most current UL, National Fire Protection
Association (“NFPA”) 99, NFPA 70, FDA, or other applicable standard/code that
addresses the safety and marking requirements of electrical medical devices;

 

  9.1.10 if the Products are electrically powered, each Product is provided with
a heavy-duty grade power cord that meets the requirements of UL-544, UL 60601-1,
or NFPA 99 § 8-4.1 (and subsets) or the then most current UL, NFPA 99, NFPA 70,
FDA, or other applicable standard/code that addresses the safety and marking
requirements of electrical medical devices; the adapters and extension cords, if
needed, for the use of this Product, meet the requirements of NFPA 99 §
8-4.1.2.5 or the then most current UL, NFPA 99, NFPA 70, FDA, or other
applicable standard/code that addresses the safety and marking requirements of
electrical medical devices; and to the extent other requirements of NFPA apply
to any Product, whether or not specifically referenced in this Agreement,
Products will comply with such applicable NFPA standards;

 

  9.1.11 to the extent applicable, meet the requirements of NFPA 99 for Health
Care Facilities, Chapter 8 or UL 544 or UL 2601-1 or the then most current UL,
NFPA 99, NFPA 70, FDA, or other applicable standard/code that addresses the
safety and marking requirements of electrical medical devices, with maximum
leakage current not to exceed the values set forth in NFPA 99 § 7-5.1.3 or 7-5.2
or the then most current UL, NFPA 99, NFPA 70, FDA, or other applicable
standard/code that addresses the safety and marking requirements of electrical
medical devices, as applicable. (Actual leakage current test values for Products
shall be furnished by Vendor at the request of HPG or any Purchaser);

 

  9.1.12 if the Products are equipment intended for use in an operating room
environment or other location with anesthetizing equipment, each Product is
labeled in accordance with NFPA 99 § 9-2.1.8.3 or the then most current UL, NFPA
99, NFPA 70, FDA, or other applicable standard/code that addresses the safety
and marking requirements of electrical medical devices; each Product label shall
indicate whether it is suitable for use in anesthetizing locations under the
requirements of NFPA 70 § 13-4.1 and 99 §7-5.1 or the then most current UL, NFPA
99, NFPA 70, FDA, or other applicable standard/code that addresses the safety
and marking requirements of electrical medical devices; if Product is intended
to be used in locations where flammable anesthetics are used, the Product shall
be marked in accordance with NFPA 70 § Article 505-9 or the then most current
UL, NFPA 99, NFPA 70, FDA, or other applicable standard/code that addresses the
safety and marking requirements of electrical medical devices. References to UL
or NFPA code sections in this Section 9.1 shall also be deemed to apply to any
amendments or superseding sections thereto;

 

Page 14 of 32



--------------------------------------------------------------------------------

  9.1.13 if the Products are equipment, each Product is shipped with an operator
or user manual which includes:

 

  9.1.13.1 Illustrations that show locations of controls.

 

  9.1.13.2 Explanation of the function of each control.

 

  9.1.13.3 Illustrations of proper connection to the patient and other
equipment.

 

  9.1.13.4 Step-by-step procedure for proper use of appliance.

 

  9.1.13.5 Safety precautions (or considerations) in application and in
servicing.

 

  9.1.13.6 Effects of probable malfunctions on patient and employee safety.

 

  9.1.13.7 Difficulties that might be encountered, and care to be taken if the
Product is used on a patient at the same time as other electric devices.

 

  9.1.13.8 Circuit diagrams for the particular Product shipped.

 

  9.1.13.9 Functional description of the circuits in Product.

 

  9.1.13.10 Power requirements, heat dissipation, weight, dimensions, output
current, output voltage and other pertinent data for the Product.

 

  9.1.13.11 All other warnings and instructions necessary to operate the
equipment safely, effectively, and efficiently.

 

  9.1.14 if the Products are equipment, each Product contains:

 

  9.1.14.1 Certification that it meets medical device labeling requirements
under the applicable FDA regulation.

 

  9.1.14.2 Condensed operating instructions clearly and permanently displayed on
the Product itself.

 

  9.1.14.3 Nameplates, warning signs, condensed operating instructions, labels,
etc. that are legible and will remain so for the expected life of the Product
under the usual stringent hospital service cleaning conditions.

 

  9.1.14.4 Labeling in compliance with the medical device labeling requirements
under the applicable FDA rules, regulations, and guidelines.

 

  9.1.14.5 Labeling that provides all other warnings and instructions necessary
to operate the equipment safely, effectively, and efficiently.

 

  9.2 Product Failures. If any Product purchased hereunder fails to function in
accordance with the express warranties stated herein within the warranty period
stated in Exhibit B, then Vendor shall promptly repair or replace, at
Purchaser’s option, the Product at no additional cost to Purchaser. The terms
and conditions of any warranty provided by Vendor hereunder, including the
length of the warranty, shall not reduce or eliminate any remedy available to
Purchasers under Section 9.7 concerning any recall or provided by any federal,
state, or local agency.

 

  9.3

Good Title. Vendor further represents and warrants to HPG and Purchasers that
Vendor has good title to the Products supplied and that the Products are free
and clear from all

 

Page 15 of 32



--------------------------------------------------------------------------------

 

liens and encumbrances, and Purchasers shall quietly and peacefully possess the
Products without interruption or disturbance by a third party.

 

  9.4 Non-Infringement. Vendor has no knowledge that the Products and the
possession and the use thereof by Purchaser in the manner intended by Vendor
infringe or misappropriate the patent, trade secret, trademark, copyrights or
other intellectual property rights of any third party. To the extent Purchaser’s
purchase, possession and/or use of any Products is covered by any intellectual
property rights owned by Vendor or any Affiliates of Vendor, provided Purchaser
has paid the purchase price for Products, Vendor hereby expressly grants
Purchaser a non-exclusive, perpetual, irrevocable license under such
intellectual property rights to possess and use the Products in the manner
described in Vendor’s Product documentation.

 

  9.5 Services. If Vendor is required to provide any Services under this
Agreement, Vendor expressly represents and warrants to HPG and Purchasers that
such Services shall be performed timely, in a workman-like manner, consistent
with industry standards; in compliance with all applicable federal, state and
local laws and regulations; and otherwise in conformance with any standards
provided in any exhibit to this Agreement. Vendor shall obtain at its own cost
any and all necessary consents, licenses, approvals, and permits required for
the provision of Services. Vendor represents and warrants that any of its
representatives routinely visiting the premises of any Purchaser shall comply
with such Purchaser’s credentialing and other policies, as applicable, provided
that Purchaser shall obtain the consent of such representatives for any testing
or background checks.

 

  9.6 Beneficiaries; Survival. The express representations and warranties
provided in this Agreement, together with any additional representations and/or
warranties of Vendor, shall run to HPG, Purchaser and their successors and
permitted assigns and shall survive the termination or expiration of this
Agreement. Vendor acknowledges and agrees that HPG would not execute this
Agreement and Purchasers would not purchase Products and/or Services but for the
representations and warranties set forth in this Agreement.

 

  9.7 Recalls. In the event any Product or any of its components will be or are
subject to recall, as that term is defined under 21 C.F.R. Part 7 (“Recall”), or
subject to an FDA-initiated court action for removing or correcting violative,
distributed products or components (“FDA-initiated court action”), Vendor shall
promptly notify Purchasers and HPG. Notices to HPG shall be sent by e-mail to:

vendorrecall@healthtrustpg.com, and the parties shall cooperate to the extent
reasonably necessary to conduct such recall in accordance with the policy and
procedure established by the Vendor to address the recall. Vendor’s liability
for a Product recall shall be limited to, at Vendor’s sole discretion and in
full compliance with FDA requirements, the repair or replacement of the part
that causes the recall, or the return of the purchase price. Vendor shall be
responsible for the cost it incurs for repairing and/or replacing the Product
affected by the recall and for the payment of all freight or shipping charges
involved with such recall. This paragraph is not intended to further limit
Masimo’s liability for product failures as set forth elsewhere in this
Agreement,

 

Page 16 of 32



--------------------------------------------------------------------------------

including the warranty set forth in Exhibit B and the indemnification
obligations set forth in Section 11.

 

  9.8 To the extent such Recall precludes Vendor from supplying any Products or
Services under this Agreement, any Purchaser compliance requirements or purchase
requirements under this Agreement or any facility agreement between any
Purchaser and Vendor related to such Products shall not be effective for as long
as Vendor is unable to supply such Products. In the event any Product pricing is
dependent upon a Purchaser meeting compliance or purchase requirements for
designated Products, a Purchaser’s pricing will not change for failure to meet
the compliance or purchase requirements during the time period when Vendor is
unable to provide said designated Products. Disaster Recovery Plan. Vendor
represents and warrants to HPG and Purchasers that it has and shall maintain a
disaster recovery plan to ensure delivery of Products upon the occurrence of any
event or circumstance beyond Vendor’s reasonable control, including without
limitation acts of God, war or terrorist attack, riot, strike, labor
disturbance, fire, explosion or flood at its primary manufacturing and
distribution locations, and agrees to review such plan with HPG upon request.

 

  9.9 Documentation. Upon request, Vendor will supply HPG and Purchasers with
written documentation, including certifications, operators manuals, safety
marks, and the like for Products, prior to a purchase or installation.

 

  9.10 Safety Performance Testing Data. Upon request, Vendor will provide to HPG
and Purchasers the safety performance testing data it submitted to the FDA
before a Product is purchased and documents demonstrating compliance with IEC
60601-1 + United States deviations (UL2601-1/UL6061-1)

 

  9.11 Limitations; Mitigation. Except as is otherwise provided herein and
except as may arise from a Party’s or any Purchaser’s GROSS NEGLIGENCE, WILLFUL
MISCONDUCT, BREACH OF SECTION 12 (“CONFIDENTIALITY”) OR OBLIGATIONS PURSUANT TO
SECTION 11.1 (“INDEMNITY”), NEITHER PARTY NOR ANY PURCHASER SHALL BE LIABLE TO
THE OTHER FOR THE OTHER’S SPECIAL, CONSEQUENTIAL, PUNITIVE, INCIDENTAL OR
INDIRECT DAMAGES, HOWEVER CAUSED, ON ANY THEORY OF LIABILITY, AND WHETHER OR NOT
THEY HAVE BEEN ADVISED OF THE POSSIBILITY OF SUCH DAMAGES. ANY COSTS AND
EXPENSES INCURRED BY HPG AND ANY PURCHASERS OR BY VENDOR TO MITIGATE OR LESSEN
ANY DAMAGES OR HARM CAUSED BY ANY FAILURE OF PRODUCTS OR SERVICES TO COMPLY WITH
THE WARRANTIES REFERENCED IN THIS AGREEMENT SHALL BE CONSIDERED DIRECT DAMAGES.

 

  10.0 Inspection

All Products shall be subject to inspection and acceptance for up to ten
(10) days after receipt by Purchaser, (the “Acceptance Period”) to confirm that
such Product, as delivered, performs in material compliance with its published
specifications. Any Products which do not comply with Purchaser’s purchase
order; in any way fail to comply with the warranties provided under this
Agreement; or are defective in any way at any time prior to the end of the
applicable

 

Page 17 of 32



--------------------------------------------------------------------------------

Acceptance Period, may be rejected by Purchaser on written notice to Vendor
irrespective of date of payment therefor. If Vendor has not received such notice
within the Acceptance Period, the Equipment is deemed accepted upon expiration
of the Acceptance Period. Purchaser may hold any Product rejected for reasons
described herein pending Vendor’s instructions, or Purchaser, by mutual
agreement with Vendor, may return such Products to Vendor at Vendor’s expense,
F.O.B. Origin, Freight Collect.

 

  11.0 Indemnity

 

  11.1 Bodily Injury. Vendor will defend, indemnify and hold HPG and Purchasers
harmless against any and all liability, loss, damages, costs or expenses
(including reasonable attorney’s fees) that HPG and/or Purchaser may hereafter
incur, as a result of any injury, illness or death of any person which is caused
by any Products, to the extent that such injury, illness or death resulted from
(i) Vendor’s design or manufacture of Products or (ii) failure of any Product to
materially comply with its published specification. “Product(s)” includes all
those listed on Exhibit A, including any Sensors and Equipment provided to
Purchaser under this Agreement, including without limitation third party
monitors that contain Vendor SET or Rainbow SET technology under license from
Vendor (“OEM Monitors”).

 

  11.2 Infringement. Vendor will defend, indemnify and hold HPG and Purchasers
harmless against infringement or alleged infringement directly resulting from
Products furnished under this Agreement as well as the use thereof in the manner
specified by Vendor, of any patent, copyright, trademark, trade secret, or any
other proprietary right of any third party. In the event of such claim, Vendor
shall, at its sole discretion, either (i) modify the particular Product to make
it non-infringing, (ii) obtain a license to allow the continued use of the
Product, or (iii) terminate this Agreement, and take possession of and refund
all fees paid for the infringing Products.

 

  11.3

Exclusions. As conditions for indemnification, HPG and Purchasers shall
(i) promptly notify Vendor of any claims for indemnity under this Section 11,
(ii) give Vendor an adequate opportunity to defend, including complete control
of such defense, and (iii) provide reasonable assistance to Vendor, at Vendor’s
expense and request, in connection with the defense and settlement of any such
claim. Vendor shall have no liability for settlements made without Vendor’s
express written consent. Should HPG or Purchaser desire to have its own counsel
participate in any such action, provided Vendor has undertaken the defense of
such action, the cost of such counsel shall be exclusively HPG’s or Purchaser’s.
Notwithstanding the above, Vendor shall not be liable for any infringement of
intellectual property rights of third parties or for any liability, loss,
damages, costs or expenses which Purchaser may incur as a result of any injury,
illness or death resulting from (a) alterations or modifications to the Products
made by Purchaser or third parties at Purchaser’s request and without the
written approval of a Vendor executive vice president or chief executive
officer, (b) electrical/electronics, software/firmware, sensors, or product
interface not furnished by Vendor, (c) combination of the Products with other
apparatus or technology not furnished by Vendor, (d) use of Products in
combination with products or components not supplied by Vendor, (e) use of
Products expressly prohibited under this Agreement (if any), or (f)

 

Page 18 of 32



--------------------------------------------------------------------------------

 

for any claims not related directly to the Products. The preceding Vendor
indemnification obligations apply to claims arising out of Vendor SET or Rainbow
SET technology contained in OEM Monitors or the combination of such technology
with Vendor Sensors and Equipment.

 

  11.4 If Vendor fails to assume its obligation to defend an HPG Indemnitee,
then an HPG Indemnitee may do so to protect its interest and seek reimbursement
from Vendor.

 

  11.5 Reimbursement of Costs for Third Party Litigation. With respect to any
litigation when HPG is not a party thereto, in the event any subpoena or other
legally binding request on HPG is served by or on behalf of Vendor or any
Affiliates of Vendor, requesting copies of documents maintained by HPG, Vendor
agrees to reimburse HPG for its out-of-pocket costs associated with compliance
with such requests. With respect to any litigation when Vendor is not a party
thereto, in the event any subpoena or other legally binding request on Vendor is
served by or on behalf of HPG, a Purchaser or any Affiliates thereof requesting
copies of documents maintained by Vendor, such litigant agrees to reimburse
Vendor for its out-of-pocket costs associated with compliance with such
requests.

 

  12.0 Confidentiality; Software License & Use Restrictions.

 

  12.1 Confidentiality Obligations. During the Term and surviving its expiration
or termination, the Party receiving confidential information (“Recipient”) will
regard and preserve as confidential and not disclose publicly or to any third
party all information related to the business of the other Party (“Discloser”),
Purchasers and their Affiliates, clients and patients that may be obtained as
the result of performance under this Agreement. Each Party agrees to hold the
terms of this Agreement in confidence in accordance with the terms of this
Agreement. Vendor agrees that the list of eligible Purchasers, the terms of this
Agreement, including the sales volumes of Products and Services, in the
aggregate or by Purchaser, shall also be held in confidence and not disclosed
publicly. HPG shall hold in confidence as Vendor’s confidential information all
pricing for Products and Services, except HPG may disclose pricing to its
Participants in confidence on a need to know basis in connection with the
performance of this Agreement. Subject to the requirements of Section 12.3 HIPAA
Requirements below and any applicable law or regulation, the confidentiality
obligations of this Section 12.1 do not apply to: (a) information that is
publicly known prior to the disclosure or becomes publicly known through no
wrongful act of the Recipient; (b) information that was in lawful possession of
the Recipient prior to the disclosure and was not received as a result of any
breach of confidentiality with respect to the Discloser, Purchaser or their
Affiliates; (c) information that was independently developed by Recipient
outside the scope of this Agreement; (d) information which Recipient is required
to disclose by law, court order or regulatory agency request; or (e) information
that must be disclosed to third parties in confidence for performance under this
Agreement. In the event of a request for disclosure falling under part
(d) above, immediate notice of such request shall be provided to the Discloser
in order to provide an opportunity to oppose such request for disclosure.

 

Page 19 of 32



--------------------------------------------------------------------------------

  12.2 Exclusions. HPG shall have the right to use Vendor pricing information on
Products and Services for HPG’s internal analyses and for creating pricing
evaluations for disclosure to potential Participants pursuant to a
confidentiality agreement. HPG shall also have the right to disclose such
information to third parties for performance of such analysis pursuant to a
confidentiality agreement. HPG shall have the right to disclose the terms of
this Agreement to Participants and to also provide copies of this Agreement to
potential purchasers of any Purchaser or Participant, provided such disclosure
is made pursuant to the terms of a confidentiality agreement. HPG and Purchasers
shall have the right to provide Product and Service pricing information in
confidence to third party e-commerce companies which process orders between
Purchasers and Vendor

 

  12.3 HIPAA Requirements. Vendor acknowledges that many Purchasers are “covered
entities” as that term is defined at 45 C.F.R. § 160.103. Vendor agrees to
comply with the Administrative Simplification Provisions of the Health Insurance
Portability and Accountability Act of 1996, as codified at 42 U.S.C. § 1320d et
seq. (“HIPAA”) and any current and future regulations promulgated thereunder
including without limitation the federal privacy regulations contained in 45
C.F.R. Parts 160 and 164 (the “Federal Privacy Regulations”), the federal
security standards contained in 45 C.F.R. Parts 160, 162 and 164 (the “Federal
Security Regulations”), and the federal standards for electronic transactions
contained in 45 C.F.R. Parts 160 and 162 (the “Federal Electronic Transaction
Regulations”), all as amended from time to time and collectively referred to
herein as the “HIPAA Requirements”. Vendor agrees not to use or further disclose
any Protected Health Information (as defined in the Federal Privacy Regulations)
or EPHI (as defined in the Federal Security Regulations) other than as permitted
by the HIPAA Requirements and the terms of this Agreement. Vendor will make its
internal practices, books, and records relating to the use and disclosure of
Protected Health Information available to the Secretary of Health and Human
Services (“HHS”) to the extent required for determining Purchaser’s compliance
with the HIPAA Requirements.

 

  12.4 Software License Grant. The Products contain Vendor proprietary software
(the “Software”), trade secrets and other proprietary information (collectively,
“Intellectual Property”). Vendor grants to Purchaser a non-exclusive,
non-transferable, perpetual license to use the Software and Intellectual
Property in connection with its use of the Products. This Agreement does not
constitute a sale of the Software or any Intellectual Property. The Purchaser
may not reverse engineer, copy, modify, loan, rent, lease, assign, transfer, or
sub-license the Software or Intellectual Property without Vendor’s prior written
consent, which may be withheld at Vendor’s sole discretion; any attempt to do so
will render the license null and void and the right to use the Software and
Intellectual Property invalid.

 

  12.5 Limited Use of Equipment. […***…]. HPG shall advise

*Confidential Treatment Requested

 

Page 20 of 32



--------------------------------------------------------------------------------

Purchasers that the monitors are not intended to be used by anyone other than
the Purchaser’s qualified and trained personnel or third party maintenance
personnel trained by Vendor (or trained in accordance with Vendor’s maintenance
processes in the case where Vendor trains the trainer for the third party
service provider). Except as is described in the applicable user documentation
or pursuant to Vendor’s maintenance training, the Purchaser may not modify or
connect other monitors to the Vendor monitors, including software, hardware and
related instruments without Vendor’s prior written authorization, which
authorization may be withheld at Vendor’s sole discretion. The Parties
acknowledge that the monitors, Software, sensors and related disposable
accessories are intended for use for processes, procedures, experiments or any
other uses for which are cleared for use by the Food and Drug Administration
(FDA).

 

  13.0 Publicity

Vendor shall have the right to issue a press release within thirty (30) days
after the Effective Date announcing the execution of this Agreement, subject to
obtaining HPG’s prior written approval on the text of such release, which shall
not be unreasonably withheld. Except as stated above, no advertisement,
solicitation, or public announcement of the existence of this Agreement or the
relationship created hereby may be made by Vendor, unless Vendor is required by
law to do so. In such event, the text of any proposed announcements should be
first submitted in writing to: Vice-President, National Agreements, HealthTrust
Purchasing Group, 155 Franklin Road, Suite 400, Brentwood, TN 37027. Any
violation of this provision shall be considered a material breach of this
Agreement, conferring on HPG the right to terminate this Agreement immediately
without any right of Vendor to cure such breach.

 

  14.0 Insurance

During the Term, Vendor shall maintain at its own expense commercial general
liability insurance for bodily injury, death and property loss and damage
(including coverages for product liability, completed operations, contractual
liability and personal injury liability) covering Vendor for claims, lawsuits or
damages arising out of its performance under this Agreement, and any negligent
or otherwise wrongful acts or omissions by Vendor or any employee or agent of
Vendor, with HPG and Purchasers listed as additional insureds. All such policies
of insurance may be provided on either an occurrence or claims-made basis, and
shall provide limits of liability in the minimum amount of five million dollars
($5,000,000) per claimant (“claimant” is defined as the injured person, his/her
spouse, and children, if any) with an annual aggregate of ten million dollars
($10,000,000). If such coverage is provided on a claims-made basis, such
insurance shall continue throughout the Term and for a period of at least five
(5) years thereafter, and upon the earlier expiration or cancellation of the
insurance, Vendor shall purchase or arrange for the purchase of either an
unlimited reporting endorsement (“Tail” Coverage) or “Prior Acts” coverage from
the subsequent insurer, with a retroactive date on or prior to the Effective
Date of this Agreement and for a period of not less than five (5) years
following the termination or expiration of this Agreement. Vendor shall also
maintain Automobile Liability insurance with limits of two million dollars
($2,000,000) per accident, Worker’s Compensation with statutory limits as
applicable and Employer’s Liability insurance with limits of one million dollars
($1,000,000). Upon HPG’s request, Vendor, or Vendor’s agent, shall provide HPG
with a copy of all such policies and/or certificates of insurance

 

Page 21 of 32



--------------------------------------------------------------------------------

satisfactory to HPG, evidencing the existence of all coverage required
hereunder. Vendor shall require its insurance carriers or agents to provide HPG,
and Vendor shall also provide HPG, with not less than thirty (30) days prior
written notice in the event of a change in the liability policies of Vendor (ten
(10) days if any such policy is cancelled for failure to pay renewal premiums).

 

  15.0 Order Cancellation

Purchaser may cancel any order arising out of this Agreement in whole or in
part, without liability, if (i) Products have not been shipped as of the date of
Vendor’s receipt of notice of cancellation (and, in the case of build-to-order
products, production has not yet begun) ; (ii) Product deliveries are not made
at the time and in the quantities specified; (iii) Products (or the possession
and use thereof) infringe or misappropriate, or are alleged to infringe or
misappropriate any patent, trademark, copyright, trade secret or other
intellectual property right; or (iv) the ordered Products (or the possession and
use thereof) fail to comply with the terms of this Agreement or with any
applicable law or regulation. Also, Purchaser may immediately cancel any order
where the Vendor is in breach of the Warranty of Non-exclusion, as set forth in
Section 17.7. To cancel, Purchaser shall give notice to the Vendor in writing,
and to the extent specified therein, Vendor shall immediately terminate
deliveries under the order.

 

  16.0 Termination of Agreement

 

  16.1 Termination with Cause. Vendor and HPG shall each have the right to
terminate this Agreement in its entirety or with respect to certain Products or
Services, in the event of a material breach of the terms hereof by the other
Party which is not cured within thirty (30) calendar days following receipt of
written notice thereof specifying the breach.

 

  16.2 Termination without Cause. HPG shall have the right to terminate this
Agreement in its entirety or with respect to certain Products or Services
without cause by providing at least sixty (60) days written prior notice,
without any liability to Vendor for such termination.

 

  16.3 Termination for Tying Arrangements. Vendor may terminate this Agreement
for convenience on sixty (60) days notice if HPG enters into an agreement with
any other HPG contracted supplier that amounts to being a Tying Arrangement. In
such event, termination of this Agreement by Vendor shall be its sole remedy and
HPG shall not be deemed to have breached this Agreement. As used in this
paragraph, a “Tying Arrangement” shall be defined as any discount program in
which the Purchaser receives additional discounts or rebates in its purchase of
unrelated products or services in return for its purchase of vital signs
monitoring products from a particular supplier.

 

  16.4 Remedies. Subject to the provisions of Section 16.7, any termination by
either Party, whether for default or otherwise, shall be without prejudice to
any claims for damages or other rights against the other Party, or between
Vendor and any Purchasers, that preceded termination. No specific remedy set
forth in this Agreement shall be in lieu of any other remedy to which a Party or
any Purchaser may be entitled pursuant to this Agreement or otherwise at law or
equity.

 

Page 22 of 32



--------------------------------------------------------------------------------

  16.5 Change of Control. HPG shall also have the right to terminate this
Agreement in its entirety or with respect to certain Products or Services, upon
sixty (60) days prior written notice upon the transfer, directly or indirectly,
by sale, merger or otherwise, of substantially all of the assets of Vendor or
its ultimate parent or any permitted assignee (upon assignment to such assignee)
or in the event that more than forty-nine percent (49%) of the ownership
interest of Vendor, its ultimate parent or any such permitted assignee is
transferred to an independent third party entity.

 

  16.6 Inventory Upon Termination. With respect to any Products that are
available through a Distributor, upon termination or expiration of this
Agreement, Vendor agrees that it will, within thirty (30) days following
termination or expiration, purchase from the Distributor the Products remaining
in Distributor’s inventory as of the effective date of termination or
expiration, provided such inventory is new in its original box and the date of
shipment to Distributor is less than 90 days before the effective date of
termination or expiration. Such remaining product shall be shipped back to
Vendor at Distributor’s expense.

 

  16.7 Termination of Sole / Dual Source Status. Upon fifteen (15) calendar days
notice, HPG shall have the right to convert any Sole or Dual Source designation
for any Product in this Agreement to an “Optional/Preferred Source” designation,
with no change in pricing from the Sole or Dual Source pricing, if Vendor fails
to maintain at least a ninety-five percent (95%) fill rate for all purchases of
such Product by all of the Purchasers. “Fill rate” as used herein shall be
described as the average of the individual fill rates for all orders of the
Product by all Purchasers during any calendar month based upon the ratio of
total units ordered for such Product divided into the total units delivered
within the delivery schedule requirements of Section 7 of this Agreement.

 

  16.8 Survival of Terms. Sections 3.1 (GPO Fees) and 3.2 (Rebates) (to the
extent any amounts are outstanding at the expiration or termination of this
Agreement), 9 (Warranties), 11 (Indemnity), 12 (Confidentiality), 14
(Insurance), 16.8 (Survival), 17 (Books, Records and Compliance), 25
(Controlling Law), 26 (Legal Fees), and 29 (Notices), and any terms in this
Agreement which by their nature must survive after the Term to give their
intended effect shall be deemed to survive termination or expiration of this
Agreement.

 

  17.0 Books, Records and Compliance Requirements

 

  17.1 Access to Vendor Records.

 

  17.1.1 To the extent the requirements of 42 CFR 420.300 et seq. are applicable
to the transactions contemplated by this Agreement, Vendor agrees to make
available to the Secretary of HHS, the Comptroller General of the Government
Accountability Office (“GAO”) and their authorized representatives, all
contracts, books, documents and records relating to the nature and extent of
charges hereunder until the expiration of six (6) years after Products and
Services are furnished under this Agreement if Products or Services are of the
type reimbursable under Medicare or any other government healthcare program.

 

Page 23 of 32



--------------------------------------------------------------------------------

  17.1.2 If Vendor subcontracts with an organization “related” to Vendor to
fulfill Vendor’s obligations under this Agreement and if said subcontract is
worth Ten Thousand Dollars ($10,000) or more over a consecutive twelve
(12) month period, the subcontract will also contain clauses substantially
identical to the paragraphs in this Section 17 which permit access by HPG, the
HHS, GAO and their representatives to the “related” organization’s books and
records.

 

  17.2 Discount Laws and Regulations.

 

  17.2.1 Vendor agrees to comply at all times with the regulations issued by the
Department of HHS published at 42 CFR 1001, and which relate to Vendor’s
obligation to report and disclose discounts, rebates and other price reductions
to HPG and Purchasers for Products and/or Services purchased under this
Agreement. Where a discount or other reduction in price of the Products is
applicable, the Parties also intend to comply with the requirements of 42 U.S.C.
§1320a-7b(b)(3)(A) and the “safe harbor” regulations regarding discounts or
other reductions in price set forth at 42 C.F.R. §1001.952(h).

 

  17.2.2 The Parties acknowledge that Vendor will satisfy any and all
requirements imposed on sellers by these laws and regulations and Purchasers
will satisfy any and all applicable requirements imposed on buyers by these
regulations.

 

  17.2.3 Intentionally Omitted.

 

  17.2.4 Intentionally Omitted.

 

  17.2.5 When Vendor sends Purchasers an invoice listing charges that include a
capital cost component (e.g., equipment that must be either capitalized or
reported as lease expense) and an operating cost component (e.g., services
and/or supplies), Vendor shall, as part of the Facility Agreement that includes
a capital cost component and an operating cost component, separately list the
prices, shipping fees and taxes applicable to equipment, supplies and services.
The price for all capital component items must be reported on the invoice at the
net price, with no discount or rebate to be received separately or at a later
point in time.

 

Page 24 of 32



--------------------------------------------------------------------------------

  17.3 Government Contractor Requirements. HPG is not a federal government
contractor; however, some of the Purchasers that will purchase from Vendor under
this Agreement may be federal government contractors or subcontractors. Vendor
acknowledges that purchase orders by any such entities incorporate the contract
clauses regarding equal employment opportunity and affirmative action contained
in 41 CFR 60-1.4 (Executive Order 11246), 41 CFR 60-250.4 (Vietnam Era Veterans
Readjustment and Assistance Act), and 41 CFR 60-741.5 (Rehabilitation Act).

 

  17.4

Audit Rights. HPG shall have the right, during normal business hours and with
reasonable advance notice, to review Vendor’s books, documents and records
(whether in hard copy, electronic or other form) that reasonably pertain
directly to the accounts of HPG, Participants, Purchasers, and their Affiliates,
their compliance with the terms of this Agreement, the amounts payable to Vendor
under this Agreement, and the GPO Fees and rebates payable by Vendor for the
Products and Services provided by Vendor hereunder. HPG may conduct no more than
one such audit in any 12 month period. The audit shall be conducted by employees
of HPG or its Affiliates (including contract employees) or by an external
auditing firm selected by HPG and approved by Vendor which approval shall not be
unreasonably withheld. The auditors shall not use or disclose (either externally
or within HPG), any audit materials provided by Vendor hereunder except as
needed for purposes of the audit. All such auditors shall sign Vendor’s
confidentiality agreement before accessing confidential information, which
agreement shall have terms comparable to those in this paragraph and in
Section 12 of this Agreement. The Parties agree that the methodology for such
audit may include sampling and extrapolation in accordance with standard
statistical estimations. In connection with any such audit, Vendor shall provide
an aging report, as well as a report containing the following data fields:
GPOID, COID, Customer Number, Facility/Customer Name, Street Address, City,
State, Invoice Date, Invoice Number, PO Number, HPG Contract Number, Internal
Vendor Contract ID Number, Contract Name and Description, Product/Item Number,
Product/Item Description, Unit of Measure, Quantity Shipped, Unit Price, and
Extended Price, solely to the extent that such information is maintained in
Vendor’s order entry system and, in the case of distributor transactions, to the
extent such information is provided to Vendor by its distributors. At the
request of HPG, the requested records shall be provided to HPG in electronic
form at the offices of HPG or HPG’s auditor. The cost of audit, including the
cost of the auditors and reasonable cost of copies of books, documents, and
records shall be paid by HPG. HPG shall have no obligation to pay any other
costs incurred by Vendor, its employees or agents in cooperating with HPG in
such audit. Upon completion of the audit, Vendor will be notified in writing of
the results (an “Audit Report”) within thirty (30) days. If an audit determines
that Vendor has significantly underpaid HPG or any Purchaser based on
statistical methodology, or if Vendor desires to challenge the findings,
Vendor’s sole option shall be to conduct its own audit of all applicable
transactions and to share such findings and supporting detail with HPG and its
auditors. If no response to the Audit Report is received from Vendor within
thirty (30) days

 

Page 25 of 32



--------------------------------------------------------------------------------

 

following its issuance, the Audit Report shall be deemed accepted by Vendor. The
Audit Report shall be distributed to HPG Participants, and HPG will issue Vendor
an invoice for any amounts due. Vendor shall pay to HPG for proper application
and allocation, the amount of any overcharges and unapplied credits (as to
Purchasers) and underpayments (as to HPG) determined by the audit within thirty
(30) days from receipt of invoice from HPG, and not use the overcharges or
underpayments as a set-off in any fashion. If an audit reveals that Vendor has
overpaid GPO Fees to HPG, Vendor may obtain refunds of such overpayments or
apply the balance of such overpayment to future GPO Fees payable to HPG on sales
to all Purchasers. If an audit reveals that Vendor has undercharged any
Purchaser (or overpaid any rebate), then Vendor reserves the right to
supplementally invoice the Purchaser for such amounts or set-off such amounts
against any over charges or rebates for any Purchaser within thirty (30) days of
the Purchaser transactions in question. Payment by Purchasers of mutually
negotiated prices less than those listed for Products in Exhibit A shall not be
considered to be an undercharge and shall not be applied to reduce the amount of
any overcharges by Vendor. The Parties agree to use good faith efforts to
resolve any disputes arising from any Audit Report issued pursuant to this
Section 17.4. In the event that HPG and Vendor enter into any settlement with
respect to an audit conducted hereunder, each Purchaser shall have the right to
be excluded from such settlement, provided that the pro rata portion of such
settlement allocable to such Purchaser is refunded by HPG.

 

  17.5 Warranty of Non-Exclusion. Vendor represents and warrants to HPG,
Purchasers and their Affiliates that Vendor and its directors, officers, and
employees (i) are not currently excluded, debarred, or otherwise ineligible to
participate in the Federal health care programs as defined in 42 USC §
1320a-7b(f) (the “Federal Healthcare Programs”); (ii) have not been convicted of
a criminal offense related to the provision of healthcare items or services but
have not yet been excluded, debarred, or otherwise declared ineligible to
participate in the Federal Healthcare Programs; and (iii) are not under
investigation or otherwise aware of any circumstances which may result in Vendor
being excluded from participation in the Federal Healthcare Programs. These
representations and warranties shall be ongoing during the Term and Vendor shall
immediately notify HPG of any change in the status of the representations and
warranties set forth in this Section 17.5. Any breach of this Section 17.5 shall
give HPG the right to terminate this Agreement immediately.

 

  17.6 No Remuneration. Vendor represents and warrants to HPG and its Purchasers
that it has not made, is not obligated to make, and will not make any payment or
provide any remuneration to any third party in return for HPG entering into this
Agreement or for any business transacted under this Agreement.

 

  17.7

Background Checks. Vendor agrees to perform background checks on any Vendor
employees hired on or after the Effective Date who have access to, or may have
access to, any Purchaser facility for the purpose of delivering, maintaining,
servicing, or removing equipment and/or Products, to ensure such employees:
(i) are not currently excluded, debarred or otherwise ineligible to participate
in any Federal Healthcare Program; (ii) have not been convicted of a criminal
offense related to the provision of healthcare items or services but have not
yet been excluded; (iii) have not been convicted of any felony; or (iv) as
discovered through any background check or based

 

Page 26 of 32



--------------------------------------------------------------------------------

 

upon Vendor’s knowledge, have not been terminated from employment by any
employer or contractor for theft, misappropriation of property, or any other
potentially illegal or unethical acts. Vendor agrees not to use any employee or
potential employee failing to meet the criteria in items (i) through (iv) above
to provide Services to any Purchaser under this Agreement. Any breach of this
Section 17.7 shall give HPG the right to terminate this Agreement immediately.

 

  18.0 Reports

In addition to the reporting obligations of Section 3.3, Vendor shall also be
required to furnish to HPG the reports stated in Exhibit B.

 

  19.0 Assignment

Neither Party shall assign this Agreement in whole or in part, nor subcontract
its obligations hereunder, without the prior written consent of the other Party,
which consent shall not be unreasonably withheld. Any assignment or subcontract
without such prior consent shall be void and have no effect. Notwithstanding the
foregoing, either Party may assign, without obtaining consent from Vendor, in
whole or in part, the Party’s rights and obligations under this Agreement (i) to
any entity which is an Affiliate of the Party; and (ii) to a successor entity of
the Party as part of an internal reorganization of the Party which results in
the Party being organized in a different legal entity or corporate form, whether
through conversion, merger, or otherwise. Subject to the foregoing, all terms,
conditions, covenants and Agreements contained herein shall inure to the benefit
of, and be binding upon, any successor and any permitted assignees of the
respective Parties hereto. It is further understood and agreed that consent by
either Party to such assignment in one instance shall not constitute consent by
the Party to any other assignment. Notwithstanding anything else herein to the
contrary, some or all of Vendor’s rights under any Purchaser agreement may be
assigned to an Affiliate or to a successor in interest resulting from a merger
or acquisition, or transferred to a third party for purposes of financing,
provided Vendor remains secondarily liable for its obligations under this
Agreement.

 

  20.0 Merger of Terms and Amendments

 

  20.1 Entire Agreement; Prior Agreement; Amendments. This Agreement constitutes
the entire agreement between the Parties and as of the Effective Date, this
Agreement terminates and replaces any existing agreement between HPG and Vendor
(the “Prior Agreement”) for purchases of products and services comparable to
Products and Services by Purchaser. This Agreement shall exclusively govern the
purchases of Products and/or Services that occur following the Effective Date.
The provisions of any Prior Agreement shall continue to apply to the products
and services purchased thereunder prior to the Effective Date of this Agreement,
and such Prior Agreements shall continue in full force and effect in accordance
with their terms with respect to purchases made thereunder. This Agreement, as
executed and approved, shall not be modified except by written amendment,
expressly stating an intent to modify the terms of this Agreement, and signed by
the Parties hereto.

 

  20.2

Conflicts. In the event of any conflict between the terms herein and the terms
of any Exhibit hereto, the priority for control, from first to last priority,
shall be Exhibit B,

 

Page 27 of 32



--------------------------------------------------------------------------------

 

Exhibit A, any other Exhibit, and then the terms herein. The terms of this
Agreement shall take priority over any conflicting terms contained in any Vendor
Product warranty, whether referenced herein, attached to this Agreement,
included with any Product sold by Vendor, or included as part of a facility
agreement between Vendor and a Purchaser.

 

  20.3 Exhibit A Revisions. Vendor reserves the right to delete Products shown
on Exhibit A at any time, effective on sixty (60) days prior written notice,
only if Vendor is discontinuing its sales of such Product. Prices for Products
are firm for the length of the Term. Any price increases shall be subject to
prior written approval by HPG in its sole discretion. Vendor shall provide a
Form 832 for all Exhibit A revisions at the time of notice to HPG

 

  20.4 Exhibit E. Exhibit E attached to this Agreement is a summary for use by
HPG in communicating the business terms of this Agreement to Participants and
Purchasers. The Parties agree that the content of Exhibit E shall have no legal
effect and is only for informational purposes.

 

  21.0 Partial Invalidity

In the event that any provision of this Agreement should for any reason be held
invalid, unenforceable or contrary to public policy, the remainder of the
Agreement shall remain in full force and effect notwithstanding.

 

  22.0 Other Documents

The terms of any purchase order issued by a Purchaser shall not apply to
purchases of Products and Services hereunder, except as necessary to designate
specific Products and Services, quantities, delivery dates, and other similar
terms that may vary from order to order; and the terms of this Agreement, to the
extent applicable, shall be deemed incorporated in such purchase orders. The
terms and conditions contained in any invoice, bill of lading, or other
documents supplied by Vendor are expressly rejected and superseded by this
Agreement and shall not be included in any contract with a Purchaser. No letter
of commitment, Standardization Incentive Program Acknowledgement, or any other
document shall be required by Vendor to be signed by a Purchaser in order to
purchase Products and/or Services under this Agreement, unless expressly stated
herein or later approved in writing by HPG.

 

  23.0 Personal Inducements

No personal cash, merchandise, equipment or other items of intrinsic value shall
be offered by or on behalf of Vendor to HPG or Purchasers and/or their
employees, officers, or directors as an inducement to purchase from Vendor.

 

  24.0 Vendor Relations Policy

Vendor acknowledges that HPG has a Vendor Relations Policy relating to ethics
and compliance issues between suppliers and HPG, and that it has received a copy
of this policy. The Vendor Relations Policy is also available through the
internet at:

 

Page 28 of 32



--------------------------------------------------------------------------------

http://www.healthtrustcorp.com/about-vendor-ethics.php

If Vendor becomes aware of any actions by any HPG employee or representative,
which are not consistent with the provisions of Section 23 or of the Vendor
Relations Policy referenced above, Vendor shall so advise the Compliance Officer
for HPG (either by phone to 615-344-3037, or in writing to HPG’s principal place
of business) or by calling the Ethics Hotline at 1-800-345-7419. Vendor agrees
to notify any Purchasers or potential Purchasers of any possible conflict of
interest between employees and representatives of Vendor selling Products and
any Purchasers or their employees or representatives possibly involved in the
purchasing decision process.

 

  25.0 Controlling Law

The performance of Vendor and HPG under this Agreement shall be controlled and
governed by the laws of the State of Tennessee, excluding conflicts of law
provisions.

 

  26.0 Legal Fees

In the event of any litigation between Vendor, Purchaser or HPG, that relates to
this Agreement, the prevailing party shall recover from the other party its own
costs, expenses and legal fees (including but not limited to reasonable
attorneys’ fees and expert witness’ fees).

 

  27.0 Product Bar Coding

All Products when sold shall be marked with an industry standard barcode for
each unit of measure associated with each Product.

 

  28.0 Minority and Women Owned Business Enterprises

 

  28.1 Policies. HPG and Vendor hereby acknowledge their respective corporate
policies and practices to not only encourage, but to expand the participation of
Minority and Women Owned Business Enterprises (“MWBEs”) in their procurement
processes and their desire to work together to encourage their use of MWBEs in
fulfillment of the obligations under this Agreement. As used in this Agreement,
MWBEs shall be defined to include any company certified as a minority or women
owned business by the National Minority Supplier Development Council or any
local affiliates thereof, or any Federal, National, State, Municipal, or Local
agencies that certify minority and/or women owned businesses in accordance with
PL. 95-507.

 

  28.2 Contracting with MWBEs. Vendor recognizes and acknowledges that in
conjunction with HPG’s efforts to involve MWBEs in its contracting process that
HPG may enter into purchasing agreements with MWBEs which will enable
Participants and their Affiliates to purchase supplies and/or equipment
comparable to those listed as Products under this Agreement. In such event,
notwithstanding any other terms of this Agreement to the contrary, the Parties
agree that, if HPG enters into any such agreement(s) with any MWBEs, such will
not be deemed to be a breach of this Agreement by HPG, nor will any purchases by
Participants or their Affiliates from MWBEs be deemed to be a breach of this
Agreement.

 

Page 29 of 32



--------------------------------------------------------------------------------

  28.3 Reporting of MWBE Activity. At HPG’s request, Vendor shall, on a
quarterly basis, identify and report in writing to HPG all MWBE activities in
which it participates, specifically identifying such activities and purchases
relating to Products and Services obtained under this Agreement. These reports
shall be submitted using the format shown on Exhibit C of this Agreement.
Quarterly reports shall be submitted even if there have been no MWBE dollars
expended during the applicable reporting period. Vendor shall only report those
activities related to goods and services necessary for, and directly related to,
the fulfillment of Vendor’s obligations under this Agreement. Vendor shall
identify in such reports any first and second tier MWBEs it or its
subcontractors have used during the reporting period. The MWBE contact for
Vendor shall be the person listed in Exhibit B. All quarterly reports shall be
sent to:

Director of Business Diversity

HealthTrust Purchasing Group

155 Franklin Road

Suite 300

Brentwood, TN 37027

 

  29.0 Notices

Notices under this Agreement shall all be in writing, effective upon receipt and
shall be sent by any of the following methods (i) facsimile with return
facsimile acknowledging receipt; (ii) United States Postal Service certified or
registered mail with return receipt showing receipt; (iii) courier delivery
service with proof of delivery; or (iv) personal delivery. Either Party
hereunder may change the names and addresses for receipt of notices by notice
given as provided for herein. Notices to Vendor shall be sent to the person and
address listed in Exhibit B. Unless stated otherwise in this Agreement, notices
to HPG shall be sent as follows:

Vice President, National Agreements

HealthTrust Purchasing Group, LP

155 Franklin Road, Suite 400

Brentwood, Tennessee 37027

 

  30.0 New Technology

The terms of this Section 30.0, New Technology, shall be applicable only to
those Products and/or Services that are included in any Dual Source or Sole
Source Award designated in Exhibit B. If, during the Term, new technology (more
than an improvement or enhancement to an existing Product) for a Product covered
by this Agreement becomes available from any source including Vendor, which
(i) offers technological advancements; (ii) would improve clinical outcomes or
patient care; or (iii) would streamline work processes, as compared to existing
Products (hereinafter, “New Technology Product”), HPG shall have the right to
evaluate and ultimately contract with another supplier so that HPG can offer to
Participants New Technology Products. Vendor shall provide HPG with the first
opportunity to purchase, at discounts comparable to those applicable to Products
under this Agreement, New Technology Products offered by Vendor and not
referenced in Exhibit A of this Agreement and shall notify

 

Page 30 of 32



--------------------------------------------------------------------------------

HPG of such at least thirty (30) days prior to New Technology Products being
made available for purchase. Vendor shall also meet with HPG to provide required
product information to HPG and its clinical committees prior to the New
Technology Product being made available to Purchasers for purchase. HPG shall
offer Vendor equal consideration and review for potential supply commitments for
New Technology Products on a Dual Source basis. In the event that HPG enters
into any national or group agreement for Participants to purchase a New
Technology Product on a Sole Source, Dual Source or Optional Source Award basis
from a source other than Vendor or any Dual Source supplier of Products (if
applicable), neither such agreement nor the purchase of the New Technology
Product (by itself) shall constitute a breach of this Agreement or failure by
HPG or Purchasers to meet the purchasing requirements under this Agreement.

 

Page 31 of 32



--------------------------------------------------------------------------------

IN WITNESS WHEREOF, the Parties hereby indicate their acceptance of the terms of
this Agreement by the signatures of their authorized representatives.

 

HealthTrust Purchasing Group, LP:

a Delaware limited partnership

    Vendor: Masimo Americas, Inc. by CMS GP, LLC       a Delaware limited
liability company       its general partner       By:  

/s/ Edward Jones

    By:  

/s/ Jim Beyer

Name:   Edward Jones     Name:   Jim Beyer Title:   V.P., National Agrmts.    
Title:   V.P. Sales, Strategic Accts. Date:   1/17/08     Date:   Jan. 8, 2008  
    Vendor Federal Tax ID No.: 20-1901752

 

Page 32 of 32



--------------------------------------------------------------------------------

Exhibits

 

A.    Products & Services with Prices and Environmental Disclosures B.   
Specific Purchasing Terms C.    Supplier Diversity Subcontracting Report D.   
Contract Compliance Process E.    Communication for Contract Terms F.   
Facility Agreement: Deferred Equipment Purchase Plan



--------------------------------------------------------------------------------

Exhibit A

HealthTrust Purchasing Group

Purchasing Agreement

No. HPG-1331

Vendor: Masimo Americas, Inc.

February 1, 2008

Products and Services with Prices and Environmental Disclosures

 

MFG.
CATALOG
NUMBER

  

SHORT DESCRIPTION

(Maximum of 35 Characters)

   Unit of
Measure    UOM
Factor
(QTY)    HPG Tier 2
Base Unit
Price   HPG Tier 1
IDN Unit
Price 1859    LNCS Adtx, Adult Adhesive Sensors, 18 in., 20/box    BX    20   
[…***…]   […***…] 1860    LNCS Pdtx, Pediatric Adhesive Sensors, 18 in., 20/box
   BX    20    […***…]   […***…] 2328    LNCS Inf, Infant Adhesive Sensors, 18
in., 20/box    BX    20    […***…]   […***…] 2329    LNCS Neo, Neonatal/Adult
Adhesive Sensors, 18 in., 20/box    BX    20    […***…]   […***…] 2330    LNCS
NeoPT, Neonatal Preterm Adhesive, 18 in., 20/box    BX    20    […***…]  
[…***…] 2317    LNCS Adtx-3, Adult Adhesive Sensor, 3 ft.    BX    20    […***…]
  […***…] 2318    LNCS Pdtx-3, Pediatric Adhesive Sensor, 3 ft.    BX    20   
[…***…]   […***…] 2319    LNCS Inf-3, Infant Adhesive Sensor, 3 ft.    BX    20
   […***…]   […***…] 2320    LNCS Neo-3, Neonatal/Adult Adhesive Sensor, 3 ft.
   BX    20    […***…]   […***…] 2321    LNCS NeoPt-3, Neonatal Preterm Adhesive
Sensor, 3 ft.    BX    20    […***…]   […***…] 1863    LNCS DC-I, Adult Reusable
Sensor, 3 ft. 1/box    EA    1    […***…]   […***…] 1864    LNCS DC-IP,
Pediatric Reusable Sensor, 3 ft. 1/box    EA    1    […***…]   […***…] 1895   
LNCS TC-I, Tip-Clip EAR, Ear Reusable Sensor, 3 ft. 1/box    EA    1    […***…]
  […***…] 1896    LNCS TF-I, Reusable Forehead Sensor, 3 ft. 1/box    EA    1   
[…***…]   […***…] 2258    LNCS YI, Multisite Reusable Sensor, 3 ft. 1/box    EA
   1    […***…]   […***…] 1596    CleanShield™ Multisite Wrap, 100/box,
Adult/Pediatric/Neonatal adhesive attachment wraps for LNOP YI Multisite
Reusable Sensor    BX    100    […***…]   […***…] 1597    Standard Multisite
Wrap, 100/box, Adult/Pediatric/Neonatal adhesive attachment wraps for LNOP YI
Multisite Reusable Sensor    BX    100    […***…]   […***…] 1598    Standard
Petite Wrap, 100/box, Adult slender digit/Pediatric/Neonatal adhesive attachment
wraps for LNOP YI Multisite Reusable Sensor    BX    100    […***…]   […***…]
1396    LNOP DCSC, Adult Reusable Spotcheck Sensor, 3 ft cable, 1/box    EA    1
   […***…]   […***…] 1969    LNOP DC-I-dc12, Adult Reusable Direct Connect
Sensor, 12 foot cable, 1/box    EA    1    […***…]   […***…] 2017    LNC- 4
Cable, 4 ft. Patient Cable, 1/box    EA    1    […***…]   […***…] 1814    LNC-10
Cable, 10 ft. Patient Cable, 1/box    EA    1    […***…]   […***…] 2013   
LNC-14 Cable, 14ft. Patient Cable, 1/box    EA    1    […***…]   […***…] 1816   
LNCS to PC Series; LNCS Series to LNOP PC Series Adapter Cable, 18 in.    EA   
1    […***…]   […***…] 2021    LNC-4-EXT; LNCS Extension Cable, 4ft    EA    1
   […***…]   […***…] 2016    LNC-10-GE; LNCS to GE Patient Cable, 10 ft., SET   
EA    1    […***…]   […***…] 2263    LNC 10’ Patient Cable; LNCS Sensor to
Philips 12-pin CMS SpO2, Adapter    EA    1    […***…]   […***…] 2264    LNC 10’
Patient Cable to GE conventional SpO2, Adapter    EA    1    […***…]   […***…]
2266    LNC 10’ Patient Cable to SL conventional SpO2, Adapter    EA    1   
[…***…]   […***…] 2268    LNC 10’ Patient Cable to Nellcor 180 Oximeter, Adapter
   EA    1    […***…]   […***…] 2269    LNC 10’ Patient Cable to Nellcor 395
Oximeter, Adapter    EA    1    […***…]   […***…] 1001    LNOP Adt, Adult
Adhesive Sensors, 20/box    BX    20    […***…]   […***…] 1829    LNOP Adtx,
Adult Adhesive Sensors, transparent tape, 20/box    BX    20    […***…]  
[…***…] 1025    LNOP Pdt, Pediatric Adhesive Sensors, 20/box    BX    20   
[…***…]   […***…]

*Confidential Treatment Requested

 

Page A-1 (1)



--------------------------------------------------------------------------------

MFG.
CATALOG
NUMBER

  

SHORT DESCRIPTION

(Maximum of 35 Characters)

   Unit of
Measure    UOM
Factor
(QTY)    HPG Tier 2
Base Unit
Price   HPG Tier 1
IDN Unit
Price 1830    LNOP Pdtx, Pediatric Adhesive Sensors, transparent tape, 20/box   
BX    20    […***…]   […***…] 1002    LNOP Neo, Neonatal Adhesive Sensors,
20/box    BX    20    […***…]   […***…] 1003    LNOP NeoPt, Neonatal Sensitive
Skin Adhesive Sensors, 20/box    BX    20    […***…]   […***…] 1611    LNOP Neo
Bridge, Neonatal Adhesive Sensors, 20/box    BX    20    […***…]   […***…] 1612
   LNOP NeoPt Bridge, Neonatal Adhesive Sensors, 20/box    BX    20    […***…]  
[…***…] 1798    LNOP Neo-L, Neonatal Adhesive Sensors, 20/box    BX    20   
[…***…]   […***…] 1651    LNOP NeoPt-L, Neonatal Sensitive Skin Adhesive
Sensors, 20/box    BX    20    […***…]   […***…] 1800    LNOP Inf-L, Infant
Adhesive Sensors, 20/box    BX    20    […***…]   […***…] 2203    LNOP Newborn
Neonatal, Neonatal Sensors, 20/box    BX    20    […***…]   […***…] 2204    LNOP
Newborn Infant, Neonatal Sensors, 20/ox    BX    20    […***…]   […***…] 1970   
LNOP Blue, Neonatal/Infant/Pediatric Sensors, 10/box    BX    10    […***…]  
[…***…] 1277    LNOPv Ad: Adult value line adhesive sensors, 24/box    BX    24
   […***…]   […***…] 1832    LNOPv In: Infant value line adhesive sensors,
24/box    BX    24    […***…]   […***…] 1831    LNOPv Ne: Neonatal value line
adhesive sensors, 24/box    BX    24    […***…]   […***…] 1269    LNOP DCI,
Adult Reusable Sensor, 1/box    EA    1    […***…]   […***…] 1396    LNOP DCSC,
Adult Reusable Spotcheck Sensor, 3 ft cable, 1/box    EA    1    […***…]  
[…***…] 1969    LNOP DC-I-dc12, Adult Reusable Direct Connect Sensor, 12 foot
cable, 1/box    EA    1    […***…]   […***…] 1276    LNOP DCIP, Pediatric
Reusable Sensor, 1/box    EA    1    […***…]   […***…] 1794    LNOP TC-I
Tip-Clip, Reusable Sensor, 1/box    EA    1    […***…]   […***…] 1793    LNOP
TF-I Transflectance Forehead Sensor, Reusable, 1/box    EA    1    […***…]  
[…***…] 1560    LNOP DC-195 (LNOPv-150), 1/box    EA    1    […***…]   […***…]
1544    LNOP YI, Multisite Reusable Sensor, 1/box    EA    1    […***…]  
[…***…] 1596    CleanShield™ Multisite Wrap, 100/box, Adult/Pediatric/Neonatal
adhesive attachment wraps for LNOP YI Multisite Reusable Sensor    BX    100   
[…***…]   […***…] 1597    Standard Multisite Wrap, 100/box,
Adult/Pediatric/Neonatal adhesive attachment wraps for LNOP YI Multisite
Reusable Sensor    BX    100    […***…]   […***…] 1598    Standard Petite Wrap,
100/box, Adult slender digit/Pediatric/Neonatal adhesive attachment wraps for
LNOP YI Multisite Reusable Sensor    BX    100    […***…]   […***…] 1173    PC04
Cable, 1/box, 4 ft. LNOP Patient Cable    EA    1    […***…]   […***…] 1005   
PC08 Cable, 1/box, 8 ft. LNOP Patient Cable    EA    1    […***…]   […***…] 1006
   PC12 Cable, 1/box, 12 ft. LNOP Patient Cable    EA    1    […***…]   […***…]
1619    PC04-Ext Cable, 1/box, 4 ft. LNOP Extension Cable    EA    1    […***…]
  […***…] 1520    PXC16 LNOP Mountable Extension Cable, 1/box, 16 ft. Extension
Cable    EA    1    […***…]   […***…] 1555    PXC30 LNOP Mountable Extension
Cable, 1/box, 30 ft. Extension Cable    EA    1    […***…]   […***…] 2263    LNC
10’ Patient Cable; LNCS Sensor to Philips 12-pin CMS SpO2, Adapter    EA    1   
[…***…]   […***…] 2264    LNC 10’ Patient Cable to GE conventional SpO2, Adapter
   EA    1    […***…]   […***…] 2266    LNC 10’ Patient Cable to SL conventional
SpO2, Adapter    EA    1    […***…]   […***…] 2268    LNC 10’ Patient Cable to
Nellcor 180 Oximeter, Adapter    EA    1    […***…]   […***…] 2269    LNC 10’
Patient Cable to Nellcor 395 Oximeter, Adapter    EA    1    […***…]   […***…]
2201    Rainbow DCI-dc3, Adult Reusable Direct Connect Sensor, 3 ft, 1/box
(SpO2, SpCO and SpMet)    EA    1    […***…]   […***…] 2202    Rainbow DCI-dc12,
Adult Reusable Direct Connect Sensor, 12 ft, 1/box (SpO2, SpCO and SpMet)    EA
   1    […***…]   […***…] 2069    Rainbow DCIP-dc3, Pediatric/Adult Slender
Reusable Direct Connect Sensor, 3ft., 1/box (SpO2, SpCO and SpMet)    EA    1   
[…***…]   […***…] 2070    Rainbow DCIP-dc12, Pediatric/Adult Slender Reusable
Direct Connect Sensor, 12ft., 1/box (SpO2, SpCO and SpMet)    EA    1    […***…]
  […***…] 2053    RED DCI-dc3, Adult Reusable Direct Connect Sensor, 3 ft, (No
Cable Req’d; for Rad-57 & Radical-7), 1/box    EA    1    […***…]   […***…]

*Confidential Treatment Requested

 

Page A-1 (2)



--------------------------------------------------------------------------------

MFG.
CATALOG
NUMBER

  

SHORT DESCRIPTION

(Maximum of 35 Characters)

   Unit of
Measure    UOM
Factor
(QTY)    HPG Tier 2
Base Unit
Price   HPG Tier 1
IDN Unit
Price 2054    RED DCI-dc12, Adult Reusable Direct Connect Sensor, 12 ft, (No
Cable Req’d; for Rad-57 & Radical-7), 1/box    EA    1    […***…]   […***…] 2055
   Red LNC-04, LNCS 20-pin SpO2 Patient Cable, 4 ft , 1/box    EA    1   
[…***…]   […***…] 2056    Red LNC-10, LNCS 20-pin SpO2 Patient Cable, 10 ft ,
1/box    EA    1    […***…]   […***…] 2057    Red LNC-14, LNCS 20-pin SpO2
Patient Cable, 14 ft , 1/box    EA    1    […***…]   […***…] 2058    Red PC-04:
LNOP 20-pin SpO2; LNOP Patient Cable for Rad-57 or Radical-7, 4 ft    EA    1   
[…***…]   […***…] 2059    Red PC-08: LNOP 20-pin SpO2; LNOP Patient Cable for
Rad-57 or Radical-7, 8 ft    EA    1    […***…]   […***…] 2060    Red PC-12:
LNOP 20-pin SpO2; LNOP Patient Cable for Rad-57 or Radical-7, 12 ft    EA    1
   […***…]   […***…] 9019    Configurable, Rad-8, Horizontal    EA    1   
[…***…]   […***…] 9020    Configurable, Rad-8, Vertical    EA    1    […***…]  
[…***…] 9028    Configurable Rad-9 Pulse Oximeter    EA    1    […***…]  
[…***…] 9021    Configurable, Radical Docking Station RDS-1    EA    1   
[…***…]   […***…] 9031    Radical-7 Handheld, Blue Screen    EA    1    […***…]
  […***…] 1311    Radical Docking Station RDS-1B (w/Ext Battery)    EA    1   
[…***…]   […***…] 9023    Configurable, Radical Docking Station RDS-3    EA    1
   […***…]   […***…] 9031    Radical-7 Handheld, Blue Screen    EA    1   
[…***…]   […***…] 9086    Radical-7 Handheld, TFT Color Display    EA    1   
[…***…]   […***…] 2205    Rad-57m Handheld CO-Oximeter with SpMet includes
Rainbow DCI-dc3 Reusable Sensor and Ops Manual    EA    1    […***…]   […***…]
9025    Configurable, Rad-5 Handheld Pulse Oximeter, incl. LNOP DCSC Reusable
sensor and Ops Manual, Premium, World Wide, DCSC (fka #1883 or #1802)    EA    1
   […***…]   […***…] 9026    Configurable, Rad-5v Handheld Pulse Oximeter,
incl., LNOP DCSC Reusable sensor and Ops Manual, World Wide, DCSC (fka #1884 or
#1705)    EA    1    […***…]   […***…] 1892    Rad-5 Handheld Pulse Oximeter,
Premium, PC-04 Patient Cable & LNOP Adhesive sensor kit and Ops Manual    EA   
1    […***…]   […***…] 1891    Rad-5v Handheld Pulse Oximeter, PC-04 Patient
Cable & LNOP Adhesive sensor kit and Ops Manual    EA    1    […***…]   […***…]
1957    Rad-5 Handheld Pulse Oximeter, Premium, DC-IP Pediatric Reusable Sensor
& PC-04 Patient Cable and Ops Manual    EA    1    […***…]   […***…] 1958   
Rad-5v Handheld Pulse Oximeter, DC-IP Pediatric Reusable Sensor & PC-04 Patient
Cable    EA    1    […***…]   […***…] 2207    Water Resistant Handheld Carrying
Case for Rad-57, Black    EA    1    […***…]   […***…] 2208    Water Resistant
Handheld Carrying Case for Rad-57, Red    EA    1    […***…]   […***…] 13158   
Rad-5/5v Handheld Soft Carrying Case    EA    1    […***…]   […***…] 1908   
TrendCom Trend Download Software    EA    1    […***…]   […***…] 1909   
Rad-5/5v PRONTO Trend download serial cable    EA    1    […***…]   […***…] 2063
   Rad-57 PRONTO Trend download serial cable    EA    1    […***…]   […***…]
1842    Handheld Protective Boot - Gray    EA    1    […***…]   […***…] 1980   
Handheld Protective Boot - Yellow    EA    1    […***…]   […***…] 1981   
Handheld Protective Boot - Red    EA    1    […***…]   […***…] 1982    Handheld
Protective Boot - Orange    EA    1    […***…]   […***…] 2097    Handheld
Protective Boot - Royal Blue    EA    1    […***…]   […***…] 2098    Handheld
Protective Boot - Light Blue; use w/Rad5, Rad-5v and Rad 57    EA    1   
[…***…]   […***…] 2099    Handheld Protective Boot - Pink; use w/Rad5, Rad-5v
and Rad 57    EA    1    […***…]   […***…] 1816    Adapter Cable, LNCS to PC
Series; LNCS Series to LNOP PC Series Adapter Cable, 18 in.    EA    1   
[…***…]   […***…] 1645    MAC-1 Adapter Cable, LNOP Sensor to Nellcor device,
Patient Cable, or LNCS Series Patient Cables, 18 in.    EA    1    […***…]  
[…***…] 1927    MAC-1 Adapter Cable, LNOP Sensor to Nellcor device or LNCS
Series Patient Cables, 12ft    EA    1    […***…]   […***…]

*Confidential Treatment Requested

 

Page A-1 (3)



--------------------------------------------------------------------------------

MFG.
CATALOG
NUMBER

  

SHORT DESCRIPTION

(Maximum of 35 Characters)

   Unit of
Measure    UOM
Factor
(QTY)    HPG Tier 2
Base Unit
Price   HPG Tier 1
IDN Unit
Price 1937    Sample Kit, MAC-1 Adapter Cable, LNOP DC-I    EA    1    […***…]  
[…***…] 1805    MAC-1 & LNOP DC-195 Sample Kit    EA    1    […***…]   […***…]
1806    Sample Kit, MAC-1 Adapter Cable, 2 LNOP Adt, 2 LNOP Pdt    EA    1   
[…***…]   […***…] 1807    Sample Kit, MAC-1 Adapter Cable, 2 LNOP Neo-L, 2 LNOP
Inf-L    EA    1    […***…]   […***…] 1849    AC-1 LNOP Sensor to Philips CMS
Instrument Adapter Cable, 12 pin, 12 ft.    EA    1    […***…]   […***…] 2307   
Replacement adhesive tapes for LNCS Inf and Inf-3 sensors, 100/box    BX    100
   […***…]   […***…] 2308    Replacement adhesive tapes for LNCS Neo and Neo-3
sensors, 100/box    BX    100    […***…]   […***…] 2309    Replacement adhesive
tapes for LNCS NeoPt and NeoPt-3 sensors, 10/pack    PK    10    […***…]  
[…***…] 1053    Replacement Posey Wrap Bag for LNOP NeoPt and NeoPt-Bridge
Sensors, 12/pack    PK    12    […***…]   […***…] 1054    Replacement Tapes Bag
for LNOP Neo and Neo-Bridge Sensors, 100/pack    PK    100    […***…]   […***…]
1926    Replacement wrap for 1651 LNOP NeoPt-L sensor    PK    1    […***…]  
[…***…] 1799    Replacement Tapes for 1798 LNOP Neo-L Sensors, 100/pack    PK   
100    […***…]   […***…] 1801    Replacement Tapes for 1800 LNOP Inf-L Sensors,
100/pack    PK    100    […***…]   […***…] 1596    CleanShield™ Multisite Wrap,
100/box, Adult/Pediatric/Neonatal adhesive attachment wraps for LNOP YI
Multisite Reusable Sensor    BX    100    […***…]   […***…] 1597    Standard
Multisite Wrap, 100/box, Adult/Pediatric/Neonatal adhesive attachment wraps for
LNOP YI Multisite Reusable Sensor    BX    100    […***…]   […***…] 1598   
Standard Petite Wrap, 100/box, Adult slender digit/Pediatric/Neonatal adhesive
attachment wraps for LNOP YI Multisite Reusable Sensor    BX    100    […***…]  
[…***…] 1602    Foam Wraps for LNOP YI Sensors, 12/pack    PK    12    […***…]  
[…***…] 1601    Accessory Clothing Clips, 5/pack    PK    5    […***…]   […***…]
1600    Accessory Adhesive Squares, (144 squares per pack)    PK    144   
[…***…]   […***…] 1608    Headband for LNOP/LNCS TF-I, 5/pack    PK    5   
[…***…]   […***…] 1903    Adhesive Pad LNOP/LNCS TF-I, 20/pack    PK    20   
[…***…]   […***…] 2215    Headband for LNOP/LNCS TF-I, 12/box    BX    12   
[…***…]   […***…] 1282    LNOP Sensor Application Training Pack, 1-Adt, 1-Pdt,
1-Neo, 1-NeoPt, 2 cotton swabs, 2 alcohol swabs, 1-foot w/app. Card    EA    1
   […***…]   […***…] 1116    LNOP Sensor Sample Pack, 4-Adt, 2-Pdt, 2-Neo,
2-NeoPt Adhesive Sensors    EA    1    […***…]   […***…] 2345    LNCS Sensor
Training Kit, 1-Adtx, 1-Pdtx, 1-Inf, 1-Neo, 1-NeoPt Adhesive Sensors and 1-foot
w/application Card    PK    1    […***…]   […***…] 2346    LNCS Sensor Sample
Pack, 3 ft. 1 Adtx-3, 1 Pdtx-3, 1 Inf-3 and 1 Neo-3 Adhesive Sensors    PK    1
   […***…]   […***…] 2347    LNCS Adult Sample Pack, 1-Adtx, 1-Pdtx, and 1-Neo
Adhesive Sensors    PK    1    […***…]   […***…] 2348    LNCS Neo Sample Pack,
1-Inf, 1-Neo and 1-NeoPt Adhesive Sensors    PK    1    […***…]   […***…] 1229
   LNOP Neo Sensor Sample Pack, 3-Neo, 1-NeoPt    EA    1    […***…]   […***…]
1283    LNOP Sensor Sample Pack, 2-Adt, 1-Ped, 1-Neo    EA    1    […***…]  
[…***…] 1228    LNOP Adult Sensor Sample Pack, 3-Adt / 1-Pdt Adhesive Sensors   
EA    1    […***…]   […***…] 1774    SPO2.COM A, Adult Adhesive Sensors, 24/box
   BX    24    […***…]   […***…] 1775    SPO2.COM P, Pediatric Adhesive Sensors,
24/box    BX    24    […***…]   […***…] 1776    SPO2.COM N, Neonatal Adhesive
Sensors, 24/box    BX    24    […***…]   […***…] 1777    SPO2.COM I, Infant
Adhesive Sensors, 24/box    BX    24    […***…]   […***…] 1778    SPO2.COM RS-I
Reusable Finger Clip    EA    1    […***…]   […***…] 1851    SPO2.COM Sensor
Sample Pack (1 ea. Ad, Pd, Ne and In)    EA    1    […***…]   […***…] 1810   
NRC-180 Patient Cable, Nellcor 180 to SPO2.COM, 10 ft, 1/box    EA    1   
[…***…]   […***…] 1811    NRC-395 Patient Cable, Nellcor 395 to SPO2.COM, 10 ft,
1/box    EA    1    […***…]   […***…] 1854    NRC-GE Patient Cable, GE to
SPO2.COM, 10 ft, 1/box    EA    1    […***…]   […***…] 1853    NRC-P12 Patient
Cable, Philips 12-pin to SPO2.COM, 10 ft, 1/box    EA    1    […***…]   […***…]
1852    NRC-P8 Patient Cable, Philips 8-pin to SPO2.COM, 3.3ft    EA    1   
[…***…]   […***…]

*Confidential Treatment Requested

 

Page A-1 (4)



--------------------------------------------------------------------------------

MFG.
CATALOG
NUMBER

  

SHORT DESCRIPTION

(Maximum of 35 Characters)

   Unit of
Measure    UOM
Factor
(QTY)    HPG Tier 2
Base Unit
Price   HPG Tier 1
IDN Unit
Price 1886    NRC-P8 EXT Extension Cable, 2m, 1/box    EA    1    […***…]  
[…***…] 1900    NRC-SL Patient Cable, SpaceLabs to SPO2.COM, 10ft    EA    1   
[…***…]   […***…] 1595    SatShare Cable, AT01, Masimo    EA    1    […***…]  
[…***…] 1324    SatShare Cable, DO01, Masimo    EA    1    […***…]   […***…]
1326    SatShare Cable, DO02, Masimo    EA    1    […***…]   […***…] 1528   
SatShare Cable, DO03, Masimo    EA    1    […***…]   […***…] 1533    SatShare
Cable, DO04, Masimo    EA    1    […***…]   […***…] 2023    SatShare Cable,
DO05, Masimo    EA    1    […***…]   […***…] 2223    SatShare Cable, DO06,
Masimo    EA    1    […***…]   […***…] 1325    SatShare Cable, DS01, Masimo   
EA    1    […***…]   […***…] 1539    SatShare Cable, DS02, Masimo    EA    1   
[…***…]   […***…] 1365    SatShare Cable, DS03, Masimo    EA    1    […***…]  
[…***…] 1357    SatShare Cable, HP03, Masimo    EA    1    […***…]   […***…]
1321    SatShare Cable, MQ01, Masimo    EA    1    […***…]   […***…] 1789   
SatShare Cable, MS01, Masimo    EA    1    […***…]   […***…] 1367    SatShare
Cable, NK01, Masimo    EA    1    […***…]   […***…] 1368    SatShare Cable,
NK02, Masimo    EA    1    […***…]   […***…] 1366    SatShare Cable, OH01,
Masimo    EA    1    […***…]   […***…] 1646    SatShare Cable, OH02, Masimo   
EA    1    […***…]   […***…] 1323    SatShare Cable, SL01, Masimo    EA    1   
[…***…]   […***…] 1362    SatShare Cable, SL02, Masimo    EA    1    […***…]  
[…***…] 1322    SatShare Cable, SM01, Masimo    EA    1    […***…]   […***…]
1605    SatShare Extension Cable, Masimo    EA    1    […***…]   […***…] 1846   
Masimo SET IntelliVue Module (Module and MP12 Patient Cable)    EA    1   
[…***…]   […***…] 2281    LNC MP10 (LNCS to IntelliVue Module and MMS) (New
prod; replaces PN#1902 and PN#1949)    EA    1    […***…]   […***…] 2282    LNOP
MP12 (LNOP to IntelliVue Module and MMS) (New prod; replaces pn#1847 and #1848)
   EA    1    […***…]   […***…] 1881    Masimo SET VueLink Module w/cable
(Module and VueLink cable)    EA    1    […***…]   […***…] 1841    VueLink
cable; for use with Masimo SET, 3 ft.    EA    1    […***…]   […***…] 12949   
GE Tram upgrade (see note: Minimum 10 units required)    EA    1    […***…]  
[…***…] 13108    GE Dash upgrade (see note: Minimum 10 units required)    EA   
1    […***…]   […***…] 2016    LNC-10-GE, LNCS to GE Patient Cable, 10 ft.,
1/box    EA    1    […***…]   […***…] 1592    ProCal cable; Masimo 1.5m,
Drager/Siemens    EA    1    […***…]   […***…] 12994    RadLink serial cable -
RadLink to Radical, 12”    EA    1    […***…]   […***…] 30859    RadLink serial
cable - RadLink to Radical, 18”    EA    1    […***…]   […***…] 1593    Masimo
Tester - for Oximeter SPO02 & PR Testing    EA    1    […***…]   […***…] 1795   
Masimo Tester with cable    EA    1    […***…]   […***…] 1315    Replacement
Battery, Radical Handheld    EA    1    […***…]   […***…] 1317    Radical Pole
Clamp    EA    1    […***…]   […***…] 1395    Radical Handheld Lock    EA    1
   […***…]   […***…] 1584    Radical Power Cord Lock, 5/pack    PK    5   
[…***…]   […***…] 1904    Rad-9 Power Cord Lock, 5/pack    PK    5    […***…]  
[…***…] 11601    Radical User Manual – English, Masimo    EA    1    […***…]  
[…***…] 30502    Eagle Bracket (Radical)    EA    1    […***…]   […***…] 30503
   Right Angle Bracket (Radical)    EA    1    […***…]   […***…] 30512    Box
Bracket (Radical)    EA    1    […***…]   […***…] 30579    V-Block (Radical and
Rad-8 in conjunction w/ Baseplate or L-Bracket)    EA    1    […***…]   […***…]
30580    Baseplate (Radical and Rad-8)    EA    1    […***…]   […***…]

*Confidential Treatment Requested

 

Page A-1 (5)



--------------------------------------------------------------------------------

MFG.
CATALOG
NUMBER

  

SHORT DESCRIPTION

(Maximum of 35 Characters)

   Unit of
Measure    UOM
Factor
(QTY)    HPG Tier 2
Base Unit
Price   HPG Tier 1
IDN Unit
Price 30581    L Bracket (Radical)    EA    1    […***…]   […***…] 30583   
Radical Slide Plate (Radical and Rad-8)    EA    1    […***…]   […***…] 30750   
J Bracket (Radical and Rad-8)    EA    1    […***…]   […***…] 30751    Left
Angle Bracket (Radical and Rad-8)    EA    1    […***…]   […***…] 30801   
C-Clamp (Radical)    EA    1    […***…]   […***…] 30807    Merlin Yolk (Radical)
   EA    1    […***…]   […***…] 2097    Handheld Protective Boot - Royal Blue   
EA    1    […***…]   […***…] 2227    Rad-8 Mounting Bracket    EA    1   
[…***…]   […***…] 2228    Rad-8 Power Cord Lock    EA    1    […***…]   […***…]
11773    Wall Mount Extension Arm (Radical)    EA    1    […***…]   […***…]
13833    Medium Duty Roll Stand with Handle & Basket    EA    1    […***…]  
[…***…] 12114    Radical Service Manual, Masimo    EA    1    […***…]   […***…]
12262    Operator’s Manual, Rad-9    EA    1    […***…]   […***…] 13017   
Operator’s Manual, Rad-5/5v    EA    1    […***…]   […***…] 13116    Operator’s
Manual, IntelliVue - English    EA    1    […***…]   […***…] 13279    Operator’s
Manual, Rad-57    EA    1    […***…]   […***…] 31068    Operator’s Manual,
Rad-57cm    EA    1    […***…]   […***…] 30475    Radical Series Handheld Case
   EA    1    […***…]   […***…] 30534    Radical Series Handheld Lock Key    EA
   1    […***…]   […***…]

Initial

HPG                

Vendor                

*Confidential Treatment Requested

 

Page A-1 (6)



--------------------------------------------------------------------------------

Exhibit B

HealthTrust Purchasing Group

Purchasing Agreement

No. HPG-1331

Vendor: Masimo Americas, Inc.

February 1, 2008

Specific Purchasing Terms

Product Sub-Category: Pulse Oximetry (monitors and sensors)

Award Basis: Dual Source

Compliance:

If any Products are being made available under this Agreement on a Sole Source,
Dual Source, or Multi-Source Award basis, then HPG and Vendor agree to use the
process outlined in Exhibit D to address any Participants who do not
substantially meet any applicable compliance level.

 

Effective Date:   

The Effective Date is:

   February 1, 2008 Expiration Date:   

The Expiration Date is:

   January 31, 2011

Prior Agreement: Not applicable

GPO Fees: [...***...] percent ([...***...]%)

Product Warranty and Duration:

Warranty; Limitation of Liability. Vendor warrants to Purchaser that the Vendor
monitors, sensors and other accessories provided will conform to the published
product specifications of Vendor in all material respects and be free from
material defects in materials and workmanship; […***…]. Provided that payments
are current and Purchaser is not otherwise in breach of this Agreement, Vendor’s
obligation if any Vendor monitors, sensors or other accessories found upon
examination by Vendor, to be defective during the warranty period shall be
limited to repair or replacement. This warranty is subject to the following
exclusions, exceptions and limitations: a) repair and maintenance necessitated
by neglect, misuse or

 

*Confidential Treatment Requested

 

Page B-1



--------------------------------------------------------------------------------

improper operation of the monitors, Software, or device; b) modification of
monitors, sensors and Software without the express written authorization of
Vendor or as otherwise provided in the Product documentation; c) supplies,
devices or electrical work external to the Vendor monitors or not manufactured
by or for Vendor; d) use of sensors or other accessories other than those
manufactured by or for Vendor and distributed by Vendor; and e) use of the
monitors and sensors for uses and/or in environments for which they are not
intended. For monitors manufactured by third-parties and not sold under Vendor’s
name or trademark, Vendor will pass on to Purchaser all terms and rights
provided by the manufacturer. Vendor is not responsible and will charge the
Purchaser for repair, replacement, or maintenance necessitated by neglect,
misuse, improper operation, accident, fire, water immersion, vandalism, weather,
war, or any Act of God, and unauthorized non-Vendor monitors attached to Vendor
monitors, or unauthorized modification of Vendor monitors or software. Warranty
does not extend to any equipment, or software not manufactured by or for Vendor
and that does not have Vendor’s name or Trademark. EXCEPT AS OTHERWISE PROVIDED
IN THE HPG AGREEMENT WITH MASIMO, THE FOREGOING WARRANTY, IS IN LIEU OF AND
EXCLUDES ALL OTHER EXPRESS OR IMPLIED PRODUCT WARRANTIES, ARISING BY OPERATION
OF LAW OR OTHERWISE, AND NO OTHER WARRANTIES EXIST, INCLUDING, WITHOUT
LIMITATION, THE IMPLIED WARRANTIES OF MERCHANTABILITY OR FITNESS FOR PARTICULAR
PURPOSE. VENDOR WILL NOT BE LIABLE FOR ANY INCIDENTAL OR CONSEQUENTIAL DAMAGES,
EXPENSES, LOST PROFITS, OR OTHER DAMAGES ARISING OUT OF THE USE OR INABILITY TO
USE THE EQUIPMENT AND SOFTWARE, EVEN IF VENDOR HAS BEEN ADVISED OF THE
POSSIBILITY OF SUCH DAMAGE. Some jurisdictions may not permit the limitation of
liability under certain circumstances; the foregoing limitations and exclusions
are not applicable to the extent not permitted under the laws of the relevant
jurisdiction.

Product Information Requests

At the request of HPG or a Purchaser, Vendor shall provide information on
Products related to the following subjects:

 

  •  

Latex free

 

  •  

Mercury free

 

  •  

Polyvinyl Chloride (PVC) free

 

  •  

Di-ethylhexyl phthalate (DEHP) free

 

  •  

Certified by Green Seal or Environmental Choice Program

 

  •  

Compliance with U.S. Government’s Comprehensive Procurement Guidelines for
recycled content (Product)

 

  •  

Compliance with U.S. Government’s Comprehensive Procurement Guidelines for
recycled content (Packaging)

 

  •  

Energy Star Qualified

 

  •  

Halogenated organics free

 

  •  

Persistent Bioaccumulative Toxin (PBTs) free

 

  •  

Carcinogens and reproductive toxin free (CA Prop 65)

 

  •  

Full disclosure on product insert of all Product ingredients

 

Page B-2



--------------------------------------------------------------------------------

Ordering Process:

EDI

Purchase Order

Verbal

Facsimile

Payment Terms:

Net due thirty (30) days from the receipt of invoice, Vendor shall have the
right to charge, and Purchaser agrees to pay, a late fee equal to one percent
(1%) per month (or the maximum allowed by law, whichever is less) of the amount
of any fees not paid by Purchaser within thirty (30) days from receipt of an
invoice therefor.

Delivery Time:

Seven (7) business days from receipt of order except for build-to-order products

Ordering Point:

¨   Either Vendor Direct or Distributor

Distributors:

Includes any HPG-designated distributor that has entered into a written
distribution agreement with Vendor. If a Participant requests the use of an
HPG-designated distributor with which Vendor does not already have a
distribution agreement, then Vendor will negotiate contract terms in good faith
with the distributor.

F.O.B. Designation:

Shipments shall be:

F.O.B. Origin

Freight / Shipping and Insurance Charges:

Freight/shipping and insurance charges are not included in the Product price and
shall be “prepaid” by Vendor and added to the invoice as a separate line item
that is identified as either “freight” or “shipping” charge and insurance
charge.

Training, Repair, Safety:

(Indicate for each item whether Vendor is to provide or enter Not Applicable
(“NA”).)

 

Page B-3



--------------------------------------------------------------------------------

Operator Training provided to each Purchaser by Vendor: n/a

Preventative maintenance and repair instruction to be supplied to each Purchaser
by Vendor: n/a

Repair and replacement parts lists, ordering instructions, and alternative
sources of parts to be supplied to each Purchaser by Vendor: n/a

Vendor shall provide each Purchaser Material Safety Data Sheets (MSDS) for all
material/chemical Product purchases in compliance with OSHA standards and those
of any other applicable federal, state or local law or regulation.

Vendor Contacts for Notices:

Vendor’s MWBE Contact:

Enter contact information here

Jim Beyer

VP of Sales, Strategic Accounts

Masimo Americas, Inc.

40 Parker

Irvine, CA 92618

Vendor’s contact for notices under the Agreement:

Enter contact information here

(same)

Initial:

HPG                

Vendor                

 

Page B-4



--------------------------------------------------------------------------------

Exhibit C

HealthTrust Purchasing Group

Purchasing Agreement

No. HPG-1331

Vendor: Masimo Americas, Inc.

February 1, 2008

Supplier Diversity Subcontracting Report

HPG Vendor Name:

Reporting Period: (Qtr/Yr)

List each MWBE Subcontractor (Name/Address/Phone) and provide the following for
each:

 

  •  

Minority/Woman Owned Business (use Diversity Codes listed below)

 

  •  

Applicable HPG Agreement No.

 

  •  

Products/Services Provided

 

  •  

Spend (state applicable period)

Total Spend for all MWBE’s

Diversity Codes:

 

  •  

MBE (Minority Business Enterprise)

 

  •  

African

 

  •  

Hispanic

 

  •  

Native

 

  •  

Asian-Pacific & Hasidic Jewish Americans

 

  •  

WBE (Women Business Enterprise)(Non-minority Woman-Owned Business)

 

  •  

DIS (Disabled)

 

NOTE:   Submit form to:   For questions contact:

1.   Do not include contractors with less than $1,000 in spend

2.   An electronic copy of a Supplier Diversity Subcontracting Report is
available upon request

 

Director of Business Diversity

HealthTrust Purchasing Group

155 Franklin Road

Suite 300

Brentwood, TN 37027

 

Director of Business Diversity

HealthTrust Purchasing Group

155 Franklin Road

Suite 300

Brentwood, TN 37027

 

Page C-1



--------------------------------------------------------------------------------

Exhibit D

HealthTrust Purchasing Group

Purchasing Agreement

No. HPG-1331

Vendor: Masimo Americas, Inc.

February 1, 2008

Contract Compliance Process

In the event Vendor identifies a Participant that is not meeting its designated
commitment requirement for specific Product(s) as stated in a writing between
Participant and a Vendor (“Commitment Level”), the following steps are to be
followed for addressing the compliance issues:

 

1. Vendor shall notify HPG of the non-compliance via the compliance form
attached as Exhibit D-1. (The issue should not be sent directly to HPG by the
Vendor representative in any other format). Vendor must verify that their local
representative has met with the Materials Manager or the applicable Department
Director for the Participant to discuss the issue of non-compliance prior to
submission to HPG.

 

2. Upon receipt of the compliance form at HPG, the compliance team will contact
the Participant to verify the Vendor representative has recently met with the
Materials Manager or the applicable Department Director to discuss the issue.
Vendor will be notified if HPG finds the Vendor representative has not discussed
the issue directly with the Participant and place the process on hold until such
discussion has occurred.

 

3. HPG will then ask the Participant if it agrees that it is not meeting the
Compliance Level required. If the Participant is in agreement, HPG will move the
Participant to a lower Commitment Level with corresponding higher prices based
on Vendor’s suggestion, if such pricing is available under this Agreement. This
move will not occur until thirty (30) days from the date of the original receipt
of the compliance form by HPG.

 

4. If the Participant does not agree with Vendor’s assessment, Participant will
provide to HPG usage numbers for that Product area for the previous six
(6) months. HPG will calculate the overall percentage based on contract
guidelines. If the Participant is meeting its commitment over the six (6) month
period, Vendor will be notified that no pricing change should occur.

 

5. If HPG determines the Participant is not meeting its Commitment Level, the
HPG compliance team will coordinate with Vendor and Participant in an effort to
determine the applicable new pricing tier. Participant shall be moved to the new
pricing tier on a date mutually agreed to by Vendor, HPG and the Participant, or
as specified in any SIP Acknowledgement or Letter of Commitment between Vendor
and the Participant.

 

6. In any event, all compliance resolution issues will be addressed by HPG
within sixty (60) days, with HPG using commercially reasonable efforts to
resolve such issues within such time period.

 

Page D-1



--------------------------------------------------------------------------------

Exhibit D-1

HealthTrust Purchasing Group

Purchasing Agreement

No. HPG-1331

Vendor: Masimo Americas, Inc.

February 1, 2008

Compliance Form

Vendor Name:

Contact Name:

Phone Number:

Date:

Enter information here

Division/Product Area:

Enter information here

Facility Name:

Address:

City:

State:

Group or Parent:

Enter information here

SIP Acknowledgement or LOC?

If yes, attach copy.

Compliance Problem/Product Area:

(current compliance level vs. contract compliance requirement—state the dollar
impact and projected lost savings opportunity)

Primary Facility Contact(s):

Name:

Title:

Phone Number:

Email Address (if available):

What has been done to resolve the issue locally?

 

Page D-2



--------------------------------------------------------------------------------

(Include details such as: (i) meeting dates and with whom; (ii) evaluation
results if any; (iii)expected decision date for product area; and (iv) last
interface date with the facility.)

What are your recommended next steps for this account?

Enter information here

Internal Use Only:

COID:

Assigned to:

Contract Number:

Issue Status:

Record Activity:

 

Page D-3



--------------------------------------------------------------------------------

Exhibit E

HealthTrust Purchasing Group

Purchasing Agreement

No. HPG-1331

Vendor: Masimo Americas, Inc.

February 1, 2008

Communication for Contract Terms

This Contract Summary Sheet has been created for communicating information on
this referenced agreement to HPG members. It is not to be considered as part of
the agreement or to have any legal effect relative to the agreement.

 

1. Types or Categories of Products on Contract

Please list specific examples of the types of products on this agreement.

This should not be a repeat of the contract description.

-Pulse Oximetry technology and related accessories

 

2. Customer Service Hours

What are the hours of operation of the vendor’s customer service contact?

1-800-326-4890 #1 – Customer Service: 6am – 5pm PST

1-800-326-4890 #2 – Technical Support: 24 hours/day, 7 days/week

 

3. Pricing Through Term of Agreement

Describe if the pricing is firm through the term of the agreement

Yes, pricing is firm through the Agreement term

 

4. Freight Charges, Shipping and Delivery Time Period

Describe how freight charges are billed (e.g., included in price; paid by Vendor
and added to invoice; etc.).

Freight/shipping charges, including insurance for the full value of Product
shipped, are not included in the Product price and shall be “prepaid” by Vendor
and added to the invoice as a separate line item that is identified as either
“freight” or “shipping” and “insurance” charges.

Vendor represents and warrants to HPG and Purchasers that it shall make
commercially reasonable efforts to maintain in inventory at appropriate
locations sufficient quantities of each Product and shall both choose a
transportation mode and carrier and provide said carrier with appropriate
instructions to ensure that any Purchaser ordering Products will receive
delivery within seven (7) business days after the date the order is received by
Vendor

 

Page E-1



--------------------------------------------------------------------------------

Indicate if delivery is FOB Destination or FOB Origin.

FOB Origin: In the event of a damaged, lost or missing shipment, Vendor shall,
at Purchaser’s request and discretion, and at no cost to the Purchaser, submit a
claim on behalf of the Purchaser with the carrier, and ensure the claim is
resolved to Purchaser’s reasonable satisfaction.

What is delivery time period from receipt of order?

Seven (7) business days after the date the order is received by Vendor except
for Build-to-Order products

 

5. Rebates

Describe the rebate structure for this agreement. Do not include actual rebate
percentages.

NA

 

6. Other Fees

Describe any other fees (besides rebates and admin fees) for this agreement.

NA

 

7. Warranty Policy

Describe the warranty for this agreement. Please include the warranty period.

 

  •  

Portable Tabletop and Handheld Pulse Oximeters: 1 Year from date of first use,
not to exceed 14 months from shipment

 

  •  

Batteries, reusable cables, sensors and accessories: 6 months from first use,
not to exceed 8 months from shipment

 

  •  

Disposable Single Patient Use Adhesive Sensors: Single patient use within 120
days after shipment

The following is the specific warranty and limitation of liability language
provided by the Vendor:

Warranty; Limitation of Liability. Vendor warrants to Purchaser that the Vendor
monitors, sensors and other accessories provided will conform to the published
product specifications of Vendor in all material respects and be free from
material defects in materials and workmanship; […***…]

*Confidential Treatment Requested

 

Page E-2



--------------------------------------------------------------------------------

[…***…]. Provided that payments are current and Purchaser is not otherwise in
breach of this Agreement, Vendor’s obligation if any Vendor monitors, sensors or
other accessories found upon examination by Vendor, to be defective during the
warranty period shall be limited to repair or replacement. This warranty is
subject to the following exclusions, exceptions and limitations: a) repair and
maintenance necessitated by neglect, misuse or improper operation of the
monitors, Software, or device; b) modification of monitors, sensors and Software
without the express written authorization of Vendor or as otherwise provided in
the Product documentation; c) supplies, devices or electrical work external to
the Vendor monitors or not manufactured by or for Vendor; d) use of sensors or
other accessories other than those manufactured by or for Vendor and distributed
by Vendor; and e) use of the monitors and sensors for uses and/or in
environments for which they are not intended. For monitors manufactured by
third-parties and not sold under Vendor’s name or trademark, Vendor will pass on
to Purchaser all terms and rights provided by the manufacturer. Vendor is not
responsible and will charge the Purchaser for repair, replacement, or
maintenance necessitated by neglect, misuse, improper operation, accident, fire,
water immersion, vandalism, weather, war, or any Act of God, and unauthorized
non-Vendor monitors attached to Vendor monitors, or unauthorized modification of
Vendor monitors or software. Warranty does not extend to any equipment, or
software not manufactured by or for Vendor and that does not have Vendor’s name
or Trademark. EXCEPT AS OTHERWISE PROVIDED IN THE HPG AGREEMENT WITH MASIMO, THE
FOREGOING WARRANTY, IS IN LIEU OF AND EXCLUDES ALL OTHER EXPRESS OR IMPLIED
PRODUCT WARRANTIES, ARISING BY OPERATION OF LAW OR OTHERWISE, AND NO OTHER
WARRANTIES EXIST, INCLUDING, WITHOUT LIMITATION, THE IMPLIED WARRANTIES OF
MERCHANTABILITY OR FITNESS FOR PARTICULAR PURPOSE. VENDOR WILL NOT BE LIABLE FOR
ANY INCIDENTAL OR CONSEQUENTIAL DAMAGES, EXPENSES, LOST PROFITS, OR OTHER
DAMAGES ARISING OUT OF THE USE OR INABILITY TO USE THE EQUIPMENT AND SOFTWARE,
EVEN IF VENDOR HAS BEEN ADVISED OF THE POSSIBILITY OF SUCH DAMAGE. Some
jurisdictions may not permit the limitation of liability under certain
circumstances; the foregoing limitations and exclusions are not applicable to
the extent not permitted under the laws of the relevant jurisdiction.

 

8. Order Cancellation / Return Goods Policy

Describe the order cancellation or return goods policy for this agreement.

Return Policy (non-warranty)

*Confidential Treatment Requested

 

Page E-3



--------------------------------------------------------------------------------

Call Masimo Corporation at 1-800-362-4890 and select option #2 to request an RMA
number to return your product. Products must be unopened and in original
packaging. A restocking fee of 25% will be charged, subject to change by Masimo.

Return Policy (warranty returns)

Call Masimo Corporation at 1-800-362-4890 and select option #2 to request an RMA
number to return your product. Please clean contaminated/dirty product before
returning and make sure it is fully dry before packaging the product. Package
the product securely and enclose the following information and items:

 

  •  

A letter describing in detail any difficulties experienced with the product.
Please include the RMA number in the letter.

 

  •  

Reference a contact person’s name, telephone, and or fax for any questions about
the product.

 

  •  

A certificate stating the oximeter or other product has been decontaminated for
bloodborne pathogens.

 

  •  

Non-warranty equipment repairs require a purchase order.

All Products shall be subject to inspection and acceptance for up to ten
(10) days after receipt by Purchaser, (the “Acceptance Period”) to confirm that
such Product, as delivered, performs in material compliance with its published
specifications. Any Products which do not comply with Purchaser’s purchase
order; in any way fail to comply with the warranties provided under this
Agreement; or are defective in any way at any time prior to the end of the
applicable Acceptance Period, may be rejected by Purchaser on written notice to
Vendor irrespective of date of payment therefor. If Vendor has not received such
notice within the Acceptance Period, the Equipment is deemed accepted upon
expiration of the Acceptance Period. Purchaser may hold any Product rejected for
reasons described herein pending Vendor’s instructions, or Purchaser, by mutual
agreement with Vendor, may return such Products to Vendor at Vendor’s expense,
F.O.B. Origin, Freight Collect.

 

9. Backorder/Fill Rates

What are the back order / fill rates for this agreement?

At least 95% fill rates

 

10. Value Added Services

Describe any value-added services for the members on this agreement.

NA

 

Page E-4



--------------------------------------------------------------------------------

11. Bulk-Buy

Describe the bulk-buy program for this agreement.

NA

 

12. Price Tiers

Tier 2 = All HPG members

Tier 1 = IDN Tier identified as […***…] hospitals committing to purchase a
minimum of […***…] of Masimo Pulse Oximetry products (Direct or through
Distribution)

What tier will new members be loaded to?

Tier 2, with the exception of members that previously executed Deferred
Equipment Purchase Agreements whereby the terms of these Agreements will remain
in affect unless the parties agree to amend the Deferred Equipment Purchase
Agreement.

How will vendor decide whether facility is in compliance with tier requirements?

Tier 2 requires no minimum compliance levels

Tier 1 is IDN committing a minimum of […***…] of their pulse oximetry purchases
to Masimo. Any IDN not in compliance […***…] after agreement will be reverted to
Tier 1 pricing.

How often does vendor review compliance?

Quarterly

Describe grace period for compliance, if applicable.

[…***…] after IDN agreement executed

What notification will vendors provide before changing a member’s tier
designation?

30 days following written notice per the Contract Compliance process listed in
Exhibit D of this Agreement

Define each tier on this agreement, including what compliance level a member
must achieve to qualify. Please list the tiers in order from best to worst.

Tier 1 = IDN Tier identified as […***…] hospitals committing to purchase a
minimum of […***…] of Masimo Pulse Oximetry products (Direct or through
Distribution)

Tier 2 = All HPG members

 

13. Letters Of Commitment (LOCs)

If this agreement requires an LOC please complete this section.

*Confidential Treatment Requested

 

Page E-5



--------------------------------------------------------------------------------

What are the benefits of signing the LOC? Please provide detail.

An LOC only applies to member Health Systems that include […***…] hospitals who
indicate that Masimo is their preferred oximetry supplier and commit that a
minimum of […***…] of their oximetry purchases will be from Masimo.

What is the deadline for existing members to sign the LOC?

Anytime during the term of this Agreement

What is the deadline for new members to sign the LOC?

No deadline, anytime during the term of this Agreement

If this is a tiered agreement, what tier will a member be loaded to if they do
not submit an LOC?

Tier 2

How often can a member submit a new LOC form with a new tier designation?

Anytime during the term of this Agreement

How long after the vendor receives an LOC will the distributor have pricing
loaded?

30 Days

What’s the cutoff period for the LOC after which a member cannot submit an LOC
or receive best tier pricing?

NA

Should the LOC for this agreement be returned to HPG or the vendor?

LOC should be submitted to Vendor

Does the LOC require the signature of the vendor’s local rep?

It requires signature from the applicable Masimo Regional Vice President

 

14. Group Letters of Commitment

If this agreement has an option for Groups to sign an LOC complete this section.
If there is a Group LOC option on this agreement, does it have a separate LOC
form?

An LOC only applies to member Health Systems that include […***…] hospitals who
indicate that Masimo is their preferred oximetry supplier and commit that a
minimum of […***…] of their oximetry purchases will be from Masimo.

*Confidential Treatment Requested

 

Page E-6



--------------------------------------------------------------------------------

How is a group defined for commitment to this agreement?

Identified as […***…] hospitals indicating Masimo as their preferred pulse
oximetry manufacturer of choice by committing to a minimum of […***…] of their
pulse oximetry purchases from Masimo

What are the benefits of a group commitment for this agreement?

Enhanced Pricing

Should the form be returned to HPG or the vendor?

Vendor

 

15. Standardization Incentive Program (SIP)

If this agreement has an SIP complete this section.

What are the benefits of participating for this agreement?

NA

Should the form be returned to HPG or the vendor?

NA

 

16. Group Standardization Incentive Program

If this agreement has a Group SIP complete this section.

What are the benefits for a group participating for this agreement?

NA

Should the form be returned to HPG or the vendor?

NA

 

17. Other Forms

If this agreement has any other form complete this section.

If there are any other types of forms that a facility might need to sign, for
example a CPRR or lease document, what are the benefits for an HPG member of
signing any other forms (aside from the LOC and/or SIP) on this agreement?

A Facility Agreement is available to assist in financing the Equipment.

If there are any other types of forms that a facility might need to sign, for
example a CPRR or lease document, should other forms (aside from the

*Confidential Treatment Requested

 

Page E-7



--------------------------------------------------------------------------------

LOC and/or SIP) related to this agreement be submitted to HPG or the vendor?

NA

 

18. Other Group Forms

If this agreement has any other group form complete this section.

What are the benefits for an HPG member group of signing any other group forms
(aside from the LOC and/or SIP) on this agreement?

NA

Should other group forms (aside from the LOC and/or SIP) related to this
agreement be submitted to HPG or the vendor?

NA

 

19. Strategic Sourcing Opportunities

For specific HPG members

Please summarize the Strategic Sourcing opportunities for this agreement?

NA

 

20. Pricing Supplement

If there is capitated pricing, please provide pricing details and options.

NA

If there are upcharges, please provide details and options.

NA

If there are other discounts, please provide details and options.

NA

If there are other loaner or instrument fees, please provide details and
options.

NA

If there are any other fees, please provide details and options.

NA

 

21. Consignment

Describe the consignment policy and process for this agreement.

NA

 

22. Formulary Program

Describe the formulary program for this agreement.

NA

 

Page E-8



--------------------------------------------------------------------------------

23. Trade-In Policy

Describe the trade-in policy for this agreement.

NA

 

24. Indigent Care program

Summarize the indigent care program for this agreement.

NA

 

25. Additional Contract Information

Please provide any additional contract information you believe would be of value
to HPG membership that was not captured by any of the specific questions.

Note the following provisions:

— Vendor shall not be liable for any infringement of intellectual property
rights of third parties or for any liability, loss, damages, costs or expenses
which Purchaser may incur as a result of any injury, illness or death resulting
from (a) alterations or modifications to the Products made by Purchaser or third
parties at Purchaser’s request and without the written approval of a Vendor
executive vice president or chief executive officer, (b) electrical/electronics,
software/firmware, sensors, or product interface not furnished by Vendor,
(c) combination of the Products with other apparatus or technology not furnished
by Vendor, (d) use of Products in combination with products or components not
supplied by Vendor, (e) use of Products expressly prohibited under this
Agreement (if any), or (f) for any claims not related directly to the Products.
The preceding Vendor indemnification obligations apply to claims arising out of
Vendor SET or Rainbow SET technology contained in OEM Monitors or the
combination of such technology with Vendor Sensors and Equipment.

Software License Grant. The Products contain Vendor proprietary software (the
“Software”), trade secrets and other proprietary information (collectively,
“Intellectual Property”). Vendor grants to Purchaser a non-exclusive,
non-transferable, perpetual license to use the Software and Intellectual
Property in connection with its use of the Products. This Agreement does not
constitute a sale of the Software or any Intellectual Property. The Purchaser
may not reverse engineer, copy, modify, loan, rent, lease, assign, transfer, or
sub-license the Software or Intellectual Property without Vendor’s prior written
consent, which may be withheld at Vendor’s sole discretion; any attempt to do so
will render the license null and void and the right to use the Software and
Intellectual Property invalid.

Limited Use of Equipment. […***…]

*Confidential Treatement Requested

 

Page E-9



--------------------------------------------------------------------------------

[…***…]. HPG shall advise Purchasers that the monitors are not intended to be
used by anyone other than the Purchaser’s qualified and trained personnel or
third party maintenance personnel trained by Vendor (or trained in accordance
with Vendor’s maintenance processes in the case where Vendor trains the trainer
for the third party service provider). Except as is described in the applicable
user documentation or pursuant to Vendor’s maintenance training, the Purchaser
may not modify or connect other monitors to the Vendor monitors, including
software, hardware and related instruments without Vendor’s prior written
authorization, which authorization may be withheld at Vendor’s sole discretion.
The Parties acknowledge that the monitors, Software, sensors and related
disposable accessories are intended for use for processes, procedures,
experiments or any other uses for which are cleared for use by the Food and Drug
Administration (FDA).

*Confidential Treatment Requested

 

Page E-10



--------------------------------------------------------------------------------

Exhibit F

HealthTrust Purchasing Group

Purchasing Agreement

No. HPG-1331

Vendor: Masimo Americas, Inc.

February 1, 2008

DEFERRED EQUIPMENT PURCHASE PLAN

 

Page F-1



--------------------------------------------------------------------------------

MASIMO PULSE OXIMETRY SUPPLY AGREEMENT

[…***…] DEFERRED EQUIPMENT PURCHASE PLAN

[…***…]

HealthTrust Purchasing Group Members

This Agreement is dated as of the             day of                     ,
200    , (the “Effective Date”), by and between:

Masimo Americas, Inc. (“Masimo”)

40 Parker

Irvine, CA 92618

and

 

 

  (“Purchaser”)

 

 

 

 

[…***…] Whereas, the Purchaser and Masimo desire to enter into an agreement
pursuant to which Masimo will provide certain equipment to Purchaser (the
“Equipment”) in exchange for a sensor purchase commitment over the Term, as
defined herein;

[…***…]

Now, therefore, for good and valuable consideration, the receipt of which is
acknowledged, the parties agree as follows:

 

1. Purchase and Sale of Sensors.

Masimo shall sell to Purchaser and Purchaser shall buy from Masimo, under the
terms and conditions of this Agreement, […***…] of pulse oximetry sensors
(hereinafter referred to as the “Sensor(s)”) during the Term, as defined herein.

 

2. Sensor Commitment; Additional Products.

[…***…] The attached Schedule A lists the price of the Sensors and Equipment (if
applicable) sold and purchased hereunder and defines the Annual Minimum Sensor
Purchase Commitment from Purchaser for Purchaser’s facilities as listed in
Schedule A, and is incorporated herein by reference.

[…***…]

Purchaser may make additional purchases by mutual agreement with Masimo upon
execution of additional Schedules that reference this Agreement. Masimo may
inform Purchaser of new Sensors and products (“Additional Products”) that it
wishes to make available to Purchaser after the Effective Date of this Agreement
by providing a written notice of the availability of the Additional Products,
the part number and the price for such Additional Products. Masimo acknowledges
that Purchaser is not obligated to purchase such Additional Products, but if
Purchaser chooses to do so, the terms of sale for such Additional Products shall
be the terms set forth in this Agreement or per the terms of an amendment to
this Agreement. No change to the Annual Minimum Purchase Commitment, as defined
on Schedule A, is made as a result of the addition of Additional Products unless
agreed to in writing by the parties through an amendment to this Agreement. If
any of the Additional Products are at a considerably higher price point, the
parties agree to renegotiate pricing and Masimo will submit these renegotiated
priced products to Purchaser for written approval.

 

3. Terms of Sale.

[…***…] The attached Schedule B, describes the terms of sale of the Sensors and
Equipment, and is incorporated herein by reference.

*Confidential Treatment Requested

 

Page F-2



--------------------------------------------------------------------------------

[…***…]

This Agreement also incorporates all applicable provisions of the agreement
entitled Purchasing Agreement, by and between Masimo and HealthTrust Purchasing
Group (the “GPO Agreement”) as set forth in Schedule C. No other terms will
apply to this Agreement and any additional or varying terms supplied by
Purchaser with any order or otherwise shall be disregarded and ineffective. In
the event of any conflict between the terms of the GPO Agreement and those in
this Agreement, the terms of this Agreement shall control.

 

4. Invoice Payment.

Masimo shall invoice Purchaser for Sensors as shipments of Sensors are made.

 

5. Purchase Orders.

All Sensors purchased pursuant to this Agreement shall be implemented by
Purchaser’s issuance of purchase orders to Masimo. No terms in such purchase
order shall amend or supplement the terms of this Agreement. This paragraph does
not limit Purchaser’s obligation under the Annual Minimum Purchase Commitment.

 

6. Term.

This Agreement is binding and effective as of the Effective Date set forth
above. Purchaser’s obligation to buy Sensors and the start date for its initial
Annual Minimum Purchase Commitment (the “Start Date”) shall be the earlier of
(i) 60 days after the Effective Date or (ii) the first deployment of Equipment.
This Agreement shall continue in effect until the ______ anniversary of the
Start Date (the “Term”). The parties shall each make commercially reasonable
efforts to deploy the Equipment within 45 days after the Effective Date.

 

7. Acceptance.

The parties agree that Masimo’s record of shipment/delivery and Purchaser’s
acceptance of such number of Equipment shall be presumptive evidence of such
delivery and acceptance by Purchaser.

 

8. Press Release.

Either party may issue a press release announcing the existence and general
content of this Agreement and the reasons the Purchaser has chosen Masimo,
provided that the issuing party receives written approval from the other party
in advance of its publication. Except for the press release or as required by
law, neither Party shall, without the other Party’s prior written approval,
disclose any terms of this Agreement.

 

9. Agreement Validity Period.

The terms of this Agreement are subject to Masimo’s receipt of this Agreement
executed by Purchaser on or before the ___ day of                     , 2007.

This Agreement is dated as of the Effective Date above.

 

Purchaser

  Masimo Americas, Inc.

By:

 

 

  By:  

 

Print:

 

 

  Print:  

 

Title:

 

 

  Title:  

 

Date:

 

 

  Date:  

 

*Confidential Treatment Requested

 

Page F-3



--------------------------------------------------------------------------------

SCHEDULE A

[…***…] DEFERRED EQUIPMENT PURCHASE PLAN

[…***…]

This Schedule applies to the following facilities (the “Facilities”,
collectively, “Purchaser”): List the name of each Hospital Facility.

Masimo agrees to provide the use of the following Equipment and accessories to
Purchaser at […***…] cost during the Term of this Agreement (acquisition prices
shown for information purposes only and are the price under the GPO Agreement).

 

MFR/

Part #

 

Item Description

   Qty    Unit Price    Extended
Price

Masimo 9031

 

Radical-7 Oximeter with LCD Display, Masimo SET Sp02 and Rainbow

SET Pulse CO-Oximetry technology platform

   1      

Masimo 9086

  Radical-7 Oximeter with TFT Color Display, Masimo SET Sp02 and Rainbow SET
Pulse CO-Oximetry technology platform    1      

Masimo 9030

  Radical Handheld Oximeter with Masimo SET Sp02    1      

Maxima 9021

  RDS1 Oximeter Docking Station with SatShare Capability    1      

Masimo 9023

  RDS3 Oximeter Docking Station    1      

Masimo 9019

  Rad-8 Oximeter w/ Masimo SET and Horizontal LED Display         

Masimo 9028

  Rad-9 Oximeter w/ Masimo SET and LCD Display    1      

GE -12949

  GE Solar/Tram Internal Upgrade to Masimo. SET Sp02    1      

GE -13108

  GE Dash Internal Upgrade to Masimo SET Sp02    1      

GE

  GE Dinamap Internal Upgrade to Masimo SET Sp02    1      

Welch Allyn

  Welch Allyn Propaq Internal Upgrade to Masimo SET Sp02    1      

Philips -1846

  Philips IntelliVue Masimo SET Sp02 single parameter module    1      

SUBTOTAL: Capital Equipment

         SUBTOTAL

Masimo

  SatShare Cables    1      

Masimo

  Mounting Brackets - SatShared Radical Oximeters    1      

Masimo 2281

  LNC 10’ Dual-Key Patient Cable for Philips IntelliVue Series    1      

Masimo 2263

  LNC 10’ Adapter Cable to Philips 12-pin “CMS” Sp02 Socket    I      

Masimo 2264

  LNC 10’ Adapter Cable to GE Conventional Sp02 Socket    I      

Masimo 12525

  ProFox Software    I      

Masimo 1795

  Tester for Masimo SET Sp02 and Pulse Rate    1      

Masimo 1395

  Radical Series Handheld Locks    1      

Masimo 1863

  LNCS DC-1 Adult Reusable Finger Sensor    1      

Masimo 1864

  LNCS DC-IP Pediatric Reusable Finger Sensor    1      

Masimo 1896

  LNCS TF-I Reusable Forehead Sensor    1      

Masimo 1895

  LNCS TC-I Tip Clip Reusable Ear Sensor    1      

SUBTOTAL: Accessories

         SUBTOTAL

Masimo

  Installation and Training Services    1      

Masimo

  Extended Warranty for Masimo Tabletop Oximeters    1      

SUBTOTAL: Installation and Warranty Services

         SUBTOTAL

TOTAL: Equipment, Accessories and Services

         TOTAL

Sensor Purchase Commitment: […***…]

*Confidential Treatment Requested

 

Page F-4



--------------------------------------------------------------------------------

Purchaser agrees to purchase Sensors in the minimum quantities set forth below
each year beginning on the Start Date or any anniversary thereof (the “Annual
Minimum Purchase Commitment”) during the Term of the Agreement.

 

          Annual Minimum Sensor Purchase Commitment

Part
Number

  

Description

   Baseline
Quantity    Guaranteed
Quantity    Unit Price    Extended Price

1859

   LNCS ADT Adult Adhesive Sensor       0    $  [,,,***,,,]    $ —  

1860

   LNCS PDT Pediatric Adhesive Sensor       0    $  [...***...]    $  —  

1861

   LNCS INF-L Infant Adhesive Sensor       0    $  [...***...]    $ —  

1862

   LNCS NEO-L Neonatal Adhesive Sensor       0    $  [...***...]    $ —  

1901

   LNCS NEO-PT Neonatal SofTouch Adhesive Sensor       0    $  [...***...]    $
—      TOTALS:    0    0       $ —  

[…***…]

Sites: This Agreement is based on Purchaser’s agreement to convert ____ pulse
oximetry sites at the Facilities to utilize Masimo Sensors. Purchaser agrees to
use best efforts to make all its clinicians who will be using the Equipment
available for on-site training or to complete Masimo’s online e-Learning
tutorial in the use of Masimo SET oximetry and Sensors.

Annual Minimum Purchase Commitment. Purchaser may adjust the mix of adhesive
sensors purchased from the quantities listed in the above table provided the
Annual Minimum Purchase Commitment in “dollars” is achieved. […***…]

The value of any Equipment provided by Masimo to Purchasers may be considered to
be a discount, rebate or other reduction in price to the Sensors obtained under
the Agreement. Purchasers may have an obligation to disclose and/or
appropriately reflect any such discounts, rebates or price reductions in any
costs claimed or charges made to Medicare, Medicaid, or health insurers
requiring disclosure by separately stating Purchaser’s costs for Equipment and
Sensors. A worksheet for Purchaser to calculate its equipment and supply costs
under this Agreement is available through the HealthTrust Purchasing Group
SCRUBS website or by calling Customer Service for HealthTrust Purchasing Group
(888-222-1172).

*Confidential Treatment Requested

 

Page F-5



--------------------------------------------------------------------------------

SCHEDULE B

TERMS AND CONDITIONS

1. […***…] Equipment Ownership. Purchaser acknowledges that Masimo has and
retains title to the Equipment until Purchaser has met all its obligations under
the contract, including the aggregated Annual Minimum Purchase Commitment. Title
to the Equipment automatically transfers to Purchaser on completion of all such
obligations.

[…***…]

[…***…] Purchaser will not sell, assign, sublet, transfer, abandon, part with
contract, create, incur, assume or suffer to exist any claim mortgage, pledge,
lien, security interest or other charge or encumbrance of any kind upon or with
respect to the Equipment or any part thereof or any of Purchaser’s rights under
this Agreement, without Masimo’s written consent. Masimo shall have the option
to make, and require Purchaser to execute, any and all information and/or lien
filings Masimo deems appropriate under the Uniform Commercial Code to perfect a
security interest in the Equipment. During the term of this Agreement, Purchaser
shall bear the entire risk of loss and damage to the Equipment from any and
every cause whatsoever, except for acts by Masimo. Except for loss of use caused
by a Masimo material breach of contract that is not timely cured, no loss or
damage to the Equipment (or any part thereof), or any failure of operation,
shall impair any obligations of Purchaser (including, without limitation,
payment obligations) under this Agreement, which shall continue in full force
and effect.

2. Software License Grant. The Sensors and Equipment contain Masimo proprietary
software (the “Software”), trade secrets and other proprietary information
(collectively, “Intellectual Property”). Masimo grants to Purchaser a
non-exclusive, non-transferable, perpetual license to use the Software and
Intellectual Property in connection with its authorized use of the Equipment and
Sensors. This Agreement does not constitute a sale of the Software or any
Intellectual Property. The Purchaser may not reverse engineer, copy, modify,
loan, rent, lease, assign, transfer, or sub-license the Software or Intellectual
Property without Masimo’s prior written consent, which may be withheld at
Masimo’s sole discretion; any attempt to do so will render the license null and
void and use of the Software and Intellectual Property invalid.

3. Confidentiality. Neither party shall disclose to any unrelated third party or
to any related party that is not bound by the obligations of confidentiality set
forth herein or in its applicable participation agreement with HealthTrust
Purchasing Group, or use for any purpose other than performance of this
Agreement any information and proprietary material disclosed to it without the
prior written consent of the disclosing party. The obligations of
confidentiality shall not apply to information that at the time of disclosure or
subsequently (i) is a matter of general public knowledge other than by a breach
of this Agreement, (ii) is rightfully communicated to the recipient free of any
obligation of confidence, or (iii) is made public by the disclosing party; or to
information that is required to be disclosed by applicable law, provided
however, that the recipient shall promptly notify the disclosing party of such
requirement.

4. Limited Use of Equipment. […***…] The monitors are not intended to be used by
anyone other than the Purchaser’s qualified and trained personnel or third party
maintenance personnel trained by Masimo (or trained in accordance with Masimo’s
maintenance processes in the case where Masimo trains the trainer for the third
party service provider). Except as is described in the applicable user
documentation or pursuant to Masimo’s maintenance training, the Purchaser may
not modify or connect other monitors to the Masimo monitors, including software,
hardware and related instruments without Masimo’s prior written authorization,
which authorization may be withheld at Masimo’s sole discretion. The Parties
acknowledge that the monitors, Software, sensors and related disposable
accessories are intended for use for processes, procedures, experiments or any
other uses for which are cleared for use by the Food and Drug Administration
(FDA).

5. Delivery; Payment. Prices are shown on Schedule A and are FOB shipment
origin, with freight and packaging added to invoice. Risk of loss shall pass to
the Purchaser FOB shipment origin. Purchaser shall pay all sales, use, property,
excise, import or export, value added or similar taxes (except Masimo’s income
or franchise taxes) levied upon the delivery, transport, use or possession of
the products. Payment terms are net 30 days from shipment date. Service charges
of 1 1/2 % per month or the maximum rate permitted by law, if lower, may be
charged on past due amounts. Masimo reserves the right to make partial
deliveries. The carrier shall not be construed to be an agent of Masimo. Masimo
shall not be held responsible for delays by carrier to make deliveries for any
cause.

6. Service, Installation and Training. Installation and training are scheduled
by mutual consent between Masimo and the Purchaser. Telephone support is
provided to the Purchaser twenty-four (24) hours per day, seven (7) days per
week. If the Purchaser experiences difficulty using the Equipment or sensors the
Purchaser should call Masimo’s telephone support number.

7. Warranty; Limitation of Liability. Masimo warrants that the Masimo Equipment,
Sensors and other accessories provided will materially conform to the published
product specifications of Masimo and be free from material defects in materials
and workmanship; […***…]. Provided that payments are current and Purchaser is
not otherwise in breach of this Agreement, Masimo’s obligation if any Masimo
Equipment,

*Confidential Treatment Requested

 

Page F-6



--------------------------------------------------------------------------------

Sensors or other accessories found upon examination by Masimo, to be defective
during the warranty period shall be limited to repair or replacement. This
warranty is subject to the following exclusions, exceptions and limitations: a)
repair and maintenance necessitated by damage, neglect, misuse or improper
operation of the Equipment, Software, or device; b) modification of Equipment,
Sensors and Software without the express written authorization of Masimo; c)
supplies, devices or electrical work external to the Masimo Equipment or not
manufactured by Masimo; d) use of sensors or other accessories other than those
manufactured and distributed by Masimo; and e) use of the Equipment and Sensors
for uses and/or in environments for which they are not intended. For Equipment
manufactured by third-parties, Masimo will pass on to Purchaser all terms and
rights provided by the manufacturer. Masimo is not responsible and will charge
the Purchaser for repair, replacement, or maintenance caused by damage, neglect,
misuse, improper operation, accident, fire, water, vandalism, weather, war, or
any Act of God, and unauthorized Equipment attached to Masimo Equipment, or
unauthorized modification of Masimo Equipment or software. Warranty does not
extend to any equipment, or software not manufactured by Masimo. THE FOREGOING
WARRANTY IS IN LIEU OF AND EXCLUDES ALL OTHER EXPRESS OR IMPLIED WARRANTIES,
ARISING BY OPERATION OF LAW OR OTHERWISE, AND NO OTHER WARRANTIES EXIST,
INCLUDING, WITHOUT LIMITATION, THE IMPLIED WARRANTIES OF MERCHANTABILITY OR
FITNESS FOR PARTICULAR PURPOSE. MASIMO WILL NOT BE LIABLE FOR ANY INCIDENTAL OR
CONSEQUENTIAL DAMAGES, EXPENSES, LOST PROFITS, OR OTHER DAMAGES ARISING OUT OF
THE USE OR INABILITY TO USE THE EQUIPMENT AND SOFTWARE, EVEN IF MASIMO HAS BEEN
ADVISED OF THE POSSIBILITY OF SUCH DAMAGE.

8. Indemnification.

8.1 Bodily Injury. Masimo will defend, indemnify and hold Purchaser harmless
against any and all liability, loss, damages, costs or expenses that Purchaser
may hereafter incur, as a result of any injury, illness or death of any person
which is caused by any Products, to the extent that such injury, illness or
death resulted from (i) Masimo’s design or manufacture of the standard Products
or (ii) failure of any Product at the time of shipment to Purchaser to
materially comply with its published specification. “Product(s)” means any
Sensors, accessories and Equipment provided to Purchaser under this Agreement,
including without limitation third party monitors that contain Masimo SET or
Rainbow SET technology under license from Masimo (“OEM Monitors”).

8.2 Infringement. Masimo will defend, indemnify and hold Purchaser harmless
against infringement or alleged infringement directly resulting from standard
Products furnished under this Agreement, of any patent, copyright, trademark,
trade secret, or any other proprietary right of any third party. In the event of
such claim, Masimo may, at its sole discretion, (i) modify the particular
Product to make it non-infringing, (ii) obtain a license to allow the continued
use of the Product, or (iii) terminate this Agreement, and take possession of
and refund all fees paid for the infringing Products.

8.3 Exclusions. Masimo shall have no liability or responsibility of any kind to
Purchaser under this Section (“Indemnification”) unless Purchaser (i) promptly
notifies Masimo of such claims, (ii) gives Masimo an adequate opportunity to
defend, including complete control of such defense, and (iii) provides
reasonable assistance to Masimo, at Masimo’s expense and request, in connection
with the defense and settlement of any such claim. Masimo shall have no
liability for settlements made without Masimo’s express written consent. Should
Purchaser desire to have its own counsel participate in any such action, the
cost of such counsel shall be exclusively Purchaser’s. Notwithstanding the
above, Masimo shall not be liable for any infringement of intellectual property
rights of third parties or for any liability, loss, damages, costs or expenses
which Purchaser may incur as a result of any injury, illness or death resulting
from (a) alterations or modifications to the Products made by Purchaser or
others (or by Masimo, in the case of an infringement claim) at Purchaser’s
request, (b) electrical/electronics, software/firmware, sensors, or product
interface not furnished by Masimo, (c) combination of the Products with other
apparatus or technology not furnished or, in the case of infringement claims,
specified in writing by Masimo, (d) use of products or components not supplied
by Masimo, (e) use of Products not permitted under this Agreement, or (f) for
any claims not related directly to the Products. The preceding sentence does not
exclude Masimo’s indemnification obligations for claims arising out of Masimo
SET or Rainbow SET technology contained in OEM Monitors or the combination of
such technology with Masimo Sensors and Equipment. If Masimo fails to assume its
obligation to defend Purchaser, then Purchaser may do so to protect its interest
and seek reimbursement from Masimo.

9. Termination. In the event of a breach of a material obligation of this
Agreement by either party, the other party will provide written notice including
all supporting documentation of the breach. If the breach is not cured within
thirty (30) days of receipt of such notice (ten (10) days in the event of breach
of payment obligations), the notifying party shall be entitled, in addition to
all other remedies available to such party, to terminate this Agreement for
cause and without penalty by providing written notice in accordance with the
Agreement. Termination of this Agreement for material breach shall be without
prejudice to all accrued rights and remedies the parties may have, and shall not
affect any continuing rights and obligations the parties may have under this
Agreement. All payments made before the date of termination are non-refundable.
Purchaser shall pay any outstanding balances due Masimo for services performed
or products delivered prior to termination, except for those, if any, that are
related to Masimo’s breach. […***…].

10. Power and Authority; Amendments. Masimo and Purchaser each represent to the
other that each has full and complete power and authority to execute this
Agreement and that this Agreement constitutes a valid and binding obligation of
Masimo and Purchaser, respectively, enforceable in accordance with its terms.
Amendments to this Agreement (other than the addition of Additional Products),
which includes without limitation any additional terms not set forth herein, may
only be made via a written amendment signed by Masimo and by Purchaser. Only an
executive vice-president or the president of Masimo has the authority to sign
this Agreement or any amendment or schedule hereto.

11. General. This Agreement contains the entire understanding between Masimo and
the Purchaser and supersedes all prior understandings, written or oral,
regarding the subject of this Agreement. Notwithstanding anything else herein to
the contrary, some or all of Masimo’s rights under this agreement may be
assigned to a third party for purposes of financing, an affiliate, or a
successor in interest resulting from a merger or acquisition. If any provision
of these Terms and Conditions is found to be unenforceable, it will not affect
the validity of the remainder of these Terms and Conditions, which shall remain
valid and enforceable according to the terms hereof. This Agreement shall not be
binding until approved by Masimo at its home office. The courts and substantive
laws of the states of both parties’ home offices shall have non-exclusive
jurisdiction to resolve any disputes between the parties. The prevailing party
in any litigation between the parties shall receive from the other party all
reasonable costs incurred by the prevailing party, including attorneys’ fees.
This Agreement may be signed by facsimile copies and in counterparts.

*Confidential Treatment Requested

 

Page F-7



--------------------------------------------------------------------------------

SCHEDULE C

ADDITIONAL TERMS APPLICABLE TO HPG PURCHASERS

This Agreement incorporates by reference all applicable terms and conditions
from the sections of the GPO Agreement identified below:

 

  7.0 Vendor Delivery Performance; Customer Service

 

  8.0 Shipment, Risk of Loss, Freight Charges

 

  9.0 Warranties and Disclaimer of Liability

 

  10.0 Inspection.

 

  11.0 Indemnity

 

  12.0 Confidentiality; Software License & Use Restrictions.

 

  14.0 Insurance

 

  15.0 Order Cancellation (as to specific orders and not as to this Agreement in
its entirety)

 

  17.0 Books, Records and Compliance Requirements

(excluding Sections 17.2.5, and 17.3 – 17.7)

By mutual agreement with Purchaser, Masimo may include the actual terms listed
above in lieu of incorporating them by reference. If Masimo needs to disclose
the terms of this Agreement in the course of its business, such terms shall not
be deemed confidential to HPG for purposes of such disclosure.

Implementation. Masimo will use commercially reasonable efforts to deliver and
distribute all equipment listed in Schedule “A” including pulse oximeters and
internal upgrades or replacements in accordance with a mutually agreed upon
implementation schedule. The parties agree to use commercially best efforts to
jointly develop and complete an implementation plan that is comprehensive, but
also includes the efficient use of Purchaser’s resources to complete the process
in an agreed upon, expeditious timeframe. Masimo will provide a comprehensive
training program for designated staff for all products provided. Purchaser will
designate a Project Manager with responsibility for high level planning and
coordination of the Implementation with the Masimo Project Manager.

 

Page F-8